--------------------------------------------------------------------------------


  PURCHASE AND SALE AGREEMENT  

Among each of:

CW NAVIGATION, INC., KD NAVIGATION, INC. and KW NAVIGATION, INC.
(as the Seller Parties)

And:

SPE NAVIGATION I, LLC
(as the Company)

And:

STRATEGIC AMERICAN OIL CORPORATION
(as the Buyer)

Strategic American Oil Corporation
800 Gessner Road, Suite 200, Houston, Texas, U.S.A., 77024
__________

--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I DEFINITIONS 1   1.1 Certain Definitions 1 ARTICLE II SALE AND PURCHASE
OF INTERESTS 11   2.1 Sale and Purchase of Interests 11   2.2 Purchase Price 11
  2.3 Resale Restrictions and Legending of Share Certificates 11   2.4
Post-Closing Settlement Statement 13 ARTICLE III REPRESENTATIONS AND WARRANTIES
OF SELLERS AND THE COMPANY 14   3.1 Authorization of Agreement 14   3.2 Valid
and Binding Agreement 14   3.3 No Conflicts 14   3.4 Approvals 14   3.5
Ownership and Transfer of Interests 15   3.6 Litigation 15   3.7 Financial
Advisors 15   3.8 Organization and Good Standing 15   3.9 Capitalization 15  
3.10 Subsidiaries 16   3.11 Governing Documents 16   3.12 Compliance with Law 16
  3.13 Taxes 16   3.14 Employee Related Matters 17   3.15 Contracts 17   3.16
Oil and Gas Properties 18   3.17 Real Property 19   3.18 Expense Accounts 20  
3.19 Intellectual Property 20   3.20 Insurance; Bonds, Letters of Credit and
Guaranties 21   3.21 Activities of the Company 21   3.22 Bank Accounts; Power of
Attorney 21   3.23 Records 21   3.24 Current Commitments 21   3.25 Permits 21  
3.26 Financial Statements; Accounts Receivable; Undisclosed Liabilities 21  
3.27 Absence of Certain Changes 22   3.28 Leases and Contracts 23   3.29 Seismic
Data. 23   3.30 Disclaimers. 23 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF
BUYER 24   4.1 Organization and Good Standing 24   4.2 Authorization of
Agreement 24   4.3 Valid and Binding Agreement 24

- i -

--------------------------------------------------------------------------------


  4.4 No Conflicts 24   4.5 Approvals 24   4.6 Bankruptcy 25   4.7 Title to
Assets 25   4.8 Licenses and Permits 25   4.9 Litigation 25   4.10 No Material
Adverse Effect 25   4.11 Permits. 25   4.12 Tax. 25   4.13 No Breach. 26   4.14
Activities of the Company. 26   4.15 Corporate Changes 26   4.16 No Cease
Trades. 26   4.17 Investment Intention 26   4.18 Financial Advisors 27   4.19
Financial Capability 27   4.20 Sophisticated Buyer 27   4.21 Buyer
Acknowledgements, Waivers and Agreements 27   4.22   27 ARTICLE V BUYER’S
INSPECTION 28   5.1 Access to Records 28   5.2 Access to Properties 28   5.3
Buyer Indemnification 29 ARTICLE VI TITLE MATTERS 30   6.1 Defensible Title to
the Properties 30   6.2 Casualty Loss 32 ARTICLE VII ENVIRONMENTAL MATTERS 33  
7.1 Environmental Representations 33   7.2 Environmental Notice 34   7.3 Remedy
for Environmental Breach 35   7.4 Limitations on Sellers’ Obligations 36   7.5
Exclusive Remedy 37   7.6 Environmental Due Diligence Activities 37   7.7
Dispute Resolution 37 ARTICLE VIII COVENANTS 38   8.1 Further Assurances 38  
8.2 Operation of the Business 38   8.3 Books and Records 40   8.4 Affiliation 41
  8.5 Confidentiality 41   8.6 Exclusivity 42   8.7 Public Announcements. 42  
8.8 Filing of Tax Returns 43 ARTICLE IX CONDITIONS TO CLOSING 47

- ii -

--------------------------------------------------------------------------------


  9.1 Conditions to Obligations of Sellers 47   9.2 Conditions to Obligations of
Buyer 47 ARTICLE X INDEMNIFICATION 48   10.1 Survival of Obligations 48   10.2
Indemnification by Seller Parties 49   10.3 Limits on Indemnification 50   10.4
Indemnification Procedures 50 ARTICLE XI CLOSING 52   11.1 Closing 52   11.2
Closing Deliveries by Sellers 52   11.3 Closing Deliveries by Buyer 53 ARTICLE
XII TERMINATION 54   12.1 Termination of Agreement 54   12.2 Effect of
Termination 55 ARTICLE XIII MISCELLANEOUS 55   13.1 Interpretive Matters 55  
13.2 Entire Agreement 56   13.3 Injunctive Relief 56   13.4 Successors 56   13.5
Assignments 56   13.6 Notices 57   13.7 Counterparts 57   13.8 Governing Law;
Jurisdiction; Venue; Jury Waiver 58   13.9 Amendments and Waivers 58   13.10
Electronic Signatures 58   13.11 Severability. 58

- iii -

--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

     THIS PURCHASE AND SALE AGREEMENT (the “Agreement”), dated as of September
1, 2011 (the Effective Date herein), and fully executed as of this 20th day of
September, 2011, is made by and among CW NAVIGATION, INC., KD NAVIGATION, INC.
and KW NAVIGATION, INC., each a Texas corporation (the “Sellers”), SPE
NAVIGATION I, LLC, a Nevada limited liability company (the “Company”), and
STRATEGIC AMERICAN OIL CORPORATION, a Nevada corporation (“Buyer”). Sellers and
the Company are sometimes referred to collectively herein as the “Seller
Parties” and individually as a “Seller Party.” The Seller Parties and Buyer are
sometimes referred to collectively herein as the “Parties” and individually as a
“Party.”

     WITNESSETH:

     WHEREAS, Seller Parties collectively own 100% of the issued and outstanding
membership interests of the Company (the “Interests”), with each Seller holding
an equal share in the Interests; and

     AND WHEREAS, Seller Parties desire to sell to Buyer, and Buyer desires to
purchase from Seller Parties, all of the Interests for the consideration and
upon the terms and conditions hereinafter set forth.

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements hereinafter contained, the Parties hereby agree as follows:

ARTICLE I
DEFINITIONS

1.1      Certain Definitions. For purposes of this Agreement, the following
terms shall have the respective meanings specified in this Section 1.1 or in the
section, subsections or other subdivisions referred to below:

“AFE’s” has the meaning set forth in Section 3.24.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls, or is controlled
by, or is under common control with, such Person. For the purposes of this
definition, the term “control” (including the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the preamble.

Page 1

--------------------------------------------------------------------------------

“Allocated Value” means, with respect to a particular Oil and Gas Property, the
allocated value of such Oil and Gas Property as shown on Exhibit “A”.

“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which national banking institutions in Houston, Texas are required or authorized
by Law to close.

“Buyer” has the meaning set forth in the preamble.

“Buyer Confidential Information” has the meaning set forth in Section 8.5(b) .

“Buyer Indemnified Parties” has the meaning set forth in Section 10.2(a) .

“Buyer Representative” has the meaning set forth in Section 8.5(a) .

“Casualty Loss” has the meaning set forth in Section 6.3.

“Closing” has the meaning set forth in Section 11.1.

“Closing Date” has the meaning set forth in Section 11.1.

“Code” means the Internal Revenue Code of 1986, or any successor statute
thereto, as amended, and any regulations promulgated thereunder by the Treasury
Department of the United States.

“Company” has the meaning set forth in the preamble.

“Contract” means any written or oral contract, agreement, agreement regarding
indebtedness, indenture, debenture, note, bond, loan, collective bargaining
agreement, lease, mortgage, franchise, license agreement, purchase order,
binding bid, commitment, letter of credit or any other legally binding
arrangement, excluding, however, any Lease or other oil and gas lease, easement,
right-of-way, permit or other instrument creating or evidencing the conveyance
or transfer of an interest in the Leases or a real or immovable property related
to or used in connection with the operations of any Lease or any lands pooled or
unitized therewith.

“Decommissioning Obligations” means any and all existing and future claims,
costs, charges, expenses, liabilities and obligations associated with, and
liability for, abandoning, decommissioning, removing or making safe all Wells
and Fixtures, Facilities and Equipment, whether such claims, costs, charges,
expenses, liabilities and obligations are incurred under or pursuant to any of
the Leases or under statutory, common law, regulation, order, permit, judgment,
decree or other obligation, and including any residual liability for anticipated
or necessary continuing insurance, maintenance and monitoring costs.
Decommissioning Obligations include all of the following:

Page 2

--------------------------------------------------------------------------------


  (a)

the plugging, replugging and abandonment of all Wells, either active or
inactive;

        (b)

the removal, abandonment and disposal of structures, facilities, foundations,
wellheads, tanks, pipelines, flowlines, pumps, compressors, separators, heater
treaters, valves, fittings and equipment and machinery of any nature and all
materials contained therein, located on or used in connection with the
Properties;

        (c)

the clearance, restoration and remediation of the lands, groundwater and
waterbottoms covered or burdened by the Leases or otherwise affected by the
Properties; and

        (d)

the removal, remediation and abatement of any petroleum material, any
contamination or pollution (including spilling, leaking, pumping, pouring,
emitting, emptying, discharging, leaching, dumping, disposing or other release
of any chemical substance, pollutant, contaminant, toxic substance, radioactive
material, hazardous substance, NORM, waste, saltwater, cuttings, muds, crude
oil, or petroleum product) of surface soils and water, subsurface soils, air,
groundwater, or any vessel, piping, equipment, tubing or subsurface structure or
strata associated with the Properties.

“Defensible Title” has the meaning set forth in Section 6.1(a) .

“Effective Date” means September 1, 2011, as of 7:00 a.m. Central Daylight Time.

“Environmental Breach” has the meaning set forth in Section 7.2.

“Environmental Breach Notice Date” has the meaning set forth in Section 7.2.

“Environmental Defect Value” has the meaning set forth in Section 7.2(e) .

“Environmental Due Diligence Period” has the meaning set forth in Section 7.6.

“Environmental Incident Deductible” has the meaning set forth in Section 7.4(a)
.

“Environmental Laws” means all national, state, municipal or local laws, rules,
regulations, statutes, ordinances or orders of any Governmental Body relating to
(a) the use, storage, emission, discharge, cleanup, Release or threatened
Release of pollutants, contaminant, chemical or industrial, toxic or hazardous
substances or Hazardous Materials on or into the environment (including ambient
air, oceans, waterways, wetlands, surface water, ground water (tributary and
non-tributary)), and land (surface or subsurface strata); (b) the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation or
handling of Hazardous Materials; and (c) exposure to hazardous, toxic or other
substances alleged to be harmful (including Hazardous Materials), in each case,
as in effect on the date of this Agreement. The term “Environmental Laws” shall
include the following statutes and the regulations promulgated thereunder: the
Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act, 33 U.S.C. § 1251
et seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.,
the Superfund Amendments and Reauthorization Act, 42 U.S.C. § 11011 et seq., the
Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the Safe Drinking Water
Act, 42 U.S.C. § 300f et seq., the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., the Occupational
Safety and Health Act, 29 U.S.C. § 651 et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801 et seq., and any state, county, or local
regulations similar thereto.

Page 3

--------------------------------------------------------------------------------

“Environmental Liabilities” means any and all Losses (including any remedial,
removal, response, abatement, clean-up, investigation and/or monitoring costs
and associated legal costs) incurred or imposed (a) pursuant to any agreement,
order, notice of responsibility, directive (including directives embodied in
Environmental Laws), injunctions, judgment or similar documents (including
settlements) arising out of, in connection with, or under Environmental Laws, or
(b) pursuant to any claim by a Governmental Body or any other Person for
personal injury, property damage, damage to natural resources, remediation, or
payment or reimbursement of response costs incurred or expended by such
Governmental Body or other Person pursuant to common law or statute and related
to the use or release of Hazardous Materials.

“Environmental Notice” has the meaning set forth in Section 7.2.

“Environmental Permits” has the meaning set forth in Section 7.1(a)(iv) .

“Financial Statements” has the meaning set forth in Section 3.26.

“GAAP” means generally accepted accounting principles.

“Governmental Body” means any court or tribunal in any jurisdiction (domestic or
foreign) or any federal, state, county, municipal, or other public,
governmental, quasi-governmental or regulatory body, agency, department,
commission, board, bureau, or other authority or instrumentality (domestic or
foreign).

“Hazardous Materials” means (a) any “hazardous substance,” as defined by the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended; (b) any “hazardous waste” or “solid waste” in either case as defined by
the Resource Conservation and Recovery Act, as amended; (c) any hazardous,
dangerous, radioactive or toxic chemical, material, waste or substance, within
the meaning of and regulated by any Environmental Law; (d) any asbestos
containing materials within the meaning of any Environmental Law; (e) any
polychlorinated biphenyls within the meaning of any Environmental Law; (f)
petroleum, petroleum hydrocarbons, or any fraction or byproducts thereof within
the meaning of any Environmental Law; and (g) any other chemical, pollutant, or
contaminant that is regulated under any Environmental Law.

Page 4

--------------------------------------------------------------------------------

“Hedge” means any future derivative, swap, collar, put, call, cap, option or
other contract that is intended to benefit from, relate to, or reduce or
eliminate the risk of fluctuations in interest rates, basis risk or the price of
commodities, including Hydrocarbons or securities, to which the Company is
bound.

“Hydrocarbons” means oil, condensate, gas, casinghead gas, distillate, natural
gas liquids and other liquid or gaseous hydrocarbons or minerals, or any of them
or any combination thereof, and all products and substances extracted,
separated, refined, processed and produced therefrom, together with all minerals
produced in association with these substances.

“Incident” has the meaning set forth in Section 7.4(a) .

“Indebtedness” means: (a) all obligations of the Company for borrowed money; (b)
all obligations of the Company evidenced by bonds, debentures, loans, notes or
other similar instruments; (c) all indebtedness of the Company on which interest
charges are customarily paid or accrued; (d) the unfunded or unreimbursed
portion of all letters of credit issued for the account of the Company; (e) any
obligation of the Company representing the deferred purchase price of property
or services purchased by the Company other than trade payables incurred in the
Ordinary Course of Business and which are not more than 90 days past invoice
date; (f) any indebtedness, liability or obligation secured by a Lien on the
assets of the Company other than indebtedness relating to obligations which are
not delinquent as of the Closing Date, whether or not such indebtedness,
liability or obligation is otherwise non-recourse to the Company; (g) the
present value of all obligations in respect of leases that are capitalized on
the books and records of the Company; (h) liabilities with respect to payments
received in consideration of oil, gas or other minerals yet to be acquired or
produced at the time of payment (including obligations under “take-or-pay”
contracts to deliver gas in return for payments already received and the
undischarged balance of any production payment created by the Company or for the
creation of which the Company directly or indirectly received payment); and (i)
all liability of the Company as a general partner or joint venture for
obligations of the nature described in clauses (a) through (h) preceding.

“Indemnification Claim” has the meaning set forth in Section 10.4(a) .

“Indemnified Party” has the meaning set forth in Section 10.4(a) .

“Indemnifying Party” has the meaning set forth in Section 10.4(a) .

“Independent Accounting Firm” has the meaning set forth in Section 8.8(b) .

“Intellectual Property” means all intellectual property and intellectual
property rights of the Company, including: (a) all names and marks, including
product names, all registered and unregistered trademarks, trade names, service
marks and applications therefor and all goodwill associated therewith; (b) all
patents, patent applications and inventions, including any provisional, utility,
continuation, continuation-in-part or divisional applications filed in the
United States or other jurisdiction, and all reissues thereof and all
reexamination certificates issuing therefrom; (c) all ownership rights to any
copyrightable works, including all related copyright registrations; (d) all
confidential and any other proprietary information and techniques, in any form
(including paper, electronically-stored data, magnetic media file and
microfilm), and all know-how or other trade secrets, whether or not reduced to
practice, including geological data, geophysical data, engineering data, maps,
interpretations, and other technical information; (e) the right to sue for and
recover damages, assert, settle and/or release any claims or demands and obtain
all other remedies and relief under applicable Law or equity for any past,
present or future infringement or misappropriation of any such intellectual
property or intellectual property rights; (f) all licenses, options to license
and other contractual rights to use such intellectual property and intellectual
property rights; (g) all computer and electronic data processing programs and
software programs, including source code, operating systems, application
programs, file and utility programs, whether run locally or remotely via a
network, including the Internet or an intranet or extranet, and all related
documentation, existing research projects, computer software presently under
development (including all source code) and all proprietary information, data,
processes, formulae and algorithms, used in the development, maintenance,
support and delivery of such software; and (h) all corresponding rights
throughout other parts of the world.

Page 5

--------------------------------------------------------------------------------

“Interests” has the meaning set forth in the preambles.

“Knowledge” of a specified Person (or similar references to a Person’s
knowledge) means the actual knowledge of any of (a) in the case of the Seller
Parties, Michael E. Watt, President of the Company, or (b) in the case of Buyer,
Jeremy G. Driver, President of the Buyer.

“Law” means any foreign, federal, state, local law, statute, code, ordinance,
rule or regulation.

“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real property held by the Company (other than Oil and Gas
Properties).

“Legal Proceeding” means any judicial, administrative or arbitral actions, suits
or proceedings (public or private) by or before a Governmental Body.

“Lien” means any lien, encumbrance, pledge, mortgage, deed of trust, security
interest, claim, lease, charge, option, right-of-way, right of first refusal,
easement, encroachment, servitude, restriction or other encumbrance of every
type and description, whether imposed by Law, agreement, understanding, or
otherwise.

“Loss(es)” has the meaning set forth in Section 10.2.

Page 6

--------------------------------------------------------------------------------

“Material Adverse Effect” means an occurrence or condition which has a material
adverse effect on (a) the business, assets, properties, liabilities,
capitalization, results of operations or financial condition of the Company or
(b) the ability of the Seller Parties or Buyer, as the case may be, to perform
on a timely basis any material obligation under this Agreement or any agreement,
instrument, or document entered into or delivered by such Party in connection
herewith or to consummate the transactions contemplated by this Agreement;
provided, however, that the following shall not be deemed to constitute, create
or cause a Material Adverse Effect: any changes, circumstances or effects: (i)
that affect generally the U.S. oil and gas industry, such as fluctuations in the
price of oil and gas, and that result from (A) international, national,
regional, state or local economic conditions, (B) changes in applicable Law or
the application or interpretation thereof by any Governmental Body, or (C) other
general economic conditions, facts or circumstances that are not subject to the
control of such Party; (ii) that result from the effects of conditions or events
resulting from an outbreak or escalation of hostilities (whether nationally or
internationally), or the occurrence of any other calamity or crisis (whether
nationally or internationally), including, the occurrence of one or more
terrorist attacks; (iii) that are actions taken by Buyer or its Affiliates with
respect to the transactions contemplated hereby or with respect to the Company;
(iv) that are attributable to changes in applicable Laws; or (v) that result
from the public announcement of this Agreement, Sellers’ compliance with the
terms of this Agreement or the consummation of the transactions contemplated by
this Agreement.

“Net Revenue Interest” means an interest (expressed as a percentage or decimal
fraction) in and to all Hydrocarbons produced and saved from or attributable to
an Oil and Gas Property, net of all landowner’s royalties, overriding royalties,
production payments or other burdens or other non-operating interests
attributable thereto.

“Oil and Gas Property” means all right, title and interest of the Company in and
to the Leases, as set forth on Exhibit “A”, and the Wells, including the Wells
set forth on Exhibit “B”.

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of a Governmental Body.

“Ordinary Course of Business” means the ordinary and usual course of normal
day-today operations of the Company consistent with past custom and practice.

“Organizational Documents” means (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the limited liability company
agreement and the certificate of formation of a limited liability company; (c)
any charter or similar document adopted or filed in connection with the
creation, formation, or organization of a Person; and (d) any amendment to any
of the foregoing.

“Owned Real Property” means all land, together with all buildings, structures,
improvements, and fixtures located thereon, and all easements and other rights
and interests appurtenant thereto, owned by the Company (other than Oil and Gas
Properties) and used in the business of the Company.

“Party” or “Parties” has the meaning set forth in the preamble.

Page 7

--------------------------------------------------------------------------------

“Permits” means any approvals, orders, consents, licenses, permits, franchises,
variances, exemptions, certificates, and other authorizations of or from a
Governmental Body, including any performance bonds required under the Laws of
Texas to be obtained from a reputable financial institution for plugging and
abandonment obligations under state Law.

“Person” means any individual, estate, corporation, partnership (general or
limited), limited liability company, firm, joint venture, association,
joint-stock company, trust, enterprise, unincorporated organization,
Governmental Body or other entity.

“Post-Closing Settlement Date” has the meaning set forth in Section 2.4.

“Post-Closing Settlement Payment” has the meaning set forth in Section 2.4.

“Post-Closing Settlement Statement” has the meaning set forth in Section 2.4.

“Properties” means all of the Company’s Owned Real Property, Leased Real
Property, and Oil and Gas Properties, including the following:

  (a)

all of the Company’s rights, titles and interests in and to the oil, gas or
mineral leases, leasehold estates, operating rights and other rights authorizing
the owner thereof to explore or drill for and produce Hydrocarbons and other
minerals, contractual rights to acquire any such of the foregoing interests,
which have been earned by performance, and fee mineral, royalty and overriding
royalty interests, net profits interests, production payments and other
interests payable out of Hydrocarbon production, in each case, in which the
Company has an interest (the “Leases”);

        (b)

all of the Company’s rights, titles and interests in and to any wells situated
on the land described in the Leases or on land pooled, communitized or unitized
therewith, including the wells described in Exhibit “B” or related to the
Leases/Fields listed on Exhibit “A” (the “Wells”), together with all of the
Company’s interests in and to all of the (i) crude oil, condensate or products
in storage and produced after the Effective Date or in pipelines and (ii)
materials, supplies, machinery, equipment, personal property, fixtures,
improvements and other property, whether real, personal or mixed, now or as of
the Effective Date on, appurtenant to or used or obtained by the Company in
connection with the Leases or the Wells or with the production, injection,
treatment, sale or disposal of Hydrocarbons and all other substances produced
therefrom or attributable thereto including all equipment, machinery, fixtures
and other tangible personal property and improvements located on the Oil and Gas
Properties or used or held for use primarily in connection with the operation of
the Oil and Gas Properties, including any Wells, wellhead equipment, tanks,
boilers, buildings, fixtures, injection facilities, saltwater disposal
facilities, compression facilities, pumping units and engines, flowlines,
pipelines, gathering systems, gas and oil treating facilities, machinery, power
lines, telephone and telegraph lines, roads, and other appurtenances,
improvements and facilities (collectively, the “Fixtures, Facilities and
Equipment”);

Page 8

--------------------------------------------------------------------------------


  (c)

all of the Company’s rights, titles and interests in royalty interests,
overriding royalty interests, net profits interests, operating interests,
reversionary interests and other interests or benefits or credits owned by the
Company in and to the Leases and Wells or in any other land or leases or in or
attributable to production therefrom, and all rights, properties and interests
of the Company relating to such interests, including without limitation all oil,
gas and other minerals relating to the Leases credited to the account of or
owned by the Company and its Subsidiaries for the period prior to the Effective
Date pursuant to any balancing agreements relating to the Leases or otherwise
arising by virtue of the fact that the Company may not have taken or marketed
their full share of oil, gas or other minerals attributable to the Leases;

        (d)

all of the Company’s right, titles and interests in and to, or otherwise derived
from (i) all operating agreements and exploration agreements related to the
properties described in subsections (a) through (c) above; (ii) pooling,
communitization, and unitization agreements, declarations, designations and
and/or orders and in and to the properties covered and the units created thereby
(including without limitation, all units formed under orders, rules,
regulations, or other official acts of any federal, state or other authority
having jurisdiction, and voluntary unitization agreements, designations and/or
declarations) relating to the properties described in subsections (a) through
(c) above; and (iii) farmout agreements, joint venture agreements, product
purchase and sale contracts, transportation, processing, treatment or gathering
agreements, leases, permits, rights-of-way, easements, rights of surface use,
licenses, options, declarations, orders, contracts, agreements, instruments in
any way relating to the properties described in subsections (a) through (c)
above and other rights and interests used in connection with the exploration,
development, operation or maintenance of the properties described in subsections
(a) through (c) above (the “Oil and Gas Agreements”); and

        (e)

the Records.

“Purchase Price” has the meaning set forth in Section 2.2.

“Real Property Leases” has the meaning set forth in Section 3.17(b) .

“Records” has the meaning set forth in Section 5.1.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Rules” has the meaning set forth in Section 7.7.

Page 9

--------------------------------------------------------------------------------

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations thereunder.

“Sellers” has the meaning set forth in the preamble.

“Sellers Confidential Information” has the meaning set forth in Section 8.5(a) .

“Seller Party” or “Seller Parties” has the meaning set forth in the preamble.

“Sellers Representative” has the meaning set forth in Section 8.5(b) .

“Shares” has the meaning set forth in Section 2.2.

“Subsidiary” means any Person of which a majority of the outstanding share
capital, voting securities or other voting equity interests is owned, directly
or indirectly, by another Person.

“Survival Period” has the meaning set forth in Section 10.1(a) .

“Tangible Personal Property” means the structures, barges, boats, vehicles, and
other tangible personal property described on Exhibit “C”.

“Tax” or “Taxes” means (a) any federal, state, local, Indian, or foreign income,
gross receipts, gross margin, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental (including taxes
under Code Section 59A), customs duties, capital stock, franchise, profits,
withholding, social security (or similar excises), unemployment, disability, ad
valorem, real property, personal property, sales, use, transfer, registration,
value added, alternative or add-on minimum, estimated, or other tax of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not, by any Governmental Body responsible for imposition of any such
tax (domestic or foreign), (b) in the case of the Company, liability for the
payment of any amount of the type described in clause (a) as a result of being
or having been on or before the Closing Date a member of an affiliated,
consolidated, combined or unitary group, or a party to any agreement or
arrangement, as a result of which liability of the Company to a Governmental
Body is determined or taken into account with reference to the liability of any
other Person, and (c) liability of the Company for the payment of any amount as
a result of being party to any Tax Sharing Agreement or with respect to the
payment of any amount of the type described in clause (a) or (b) as a result of
any existing express or implied obligation (including an indemnification
obligation).

“Tax Return” means any return, declaration, disclosure, election, schedule,
estimate, report, claim for refund, estimates or information return or statement
relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.

“Tax Sharing Agreement” means all existing agreements or arrangements (whether
or not written) binding on the Company that provide for the allocation,
apportionment, sharing or assignment of any Tax liability or benefit, or the
transfer or assignment of income, revenues, receipts or gains for the principal
purpose of determining any Person’s Tax liability.

Page 10

--------------------------------------------------------------------------------

“Termination Date” has the meaning set forth in Section 12.1(b)(i) .

“Title Defect” has the meaning set forth in Section 6.1(a) .

“Title Defect Amount” has the meaning set forth in Section 6.1(c) .

“Title Defect Notice” has the meaning set forth in Section 6.1(b) .

“Title Defect Notice Date” has the meaning set forth in Section 6.1(b) .

“Title Defect Property” has the meaning set forth in Section 6.1(b) .

“Working Interest” means the percentage of costs and expenses attributable to
the maintenance, development and operation of an Oil and Gas Property.

ARTICLE II
SALE AND PURCHASE OF INTERESTS

2.1           Sale and Purchase of Interests. At Closing, subject to the terms
and conditions contained herein, Sellers shall sell to Buyer, and Buyer shall
purchase from Sellers, the Interests. Such sale of Interests shall be made on
the Closing Date, but shall be effective as of the Effective Date.

2.2           Purchase Price. In consideration for the sale of the Interests
which include the assets described in Exhibits “A”, “B”, “C”, and Schedule 3.21,
Buyer shall issue an aggregate of 95,000,000 restricted common shares in the
capital of the Buyer (the “Shares”) (the “Purchase Price”) to the Sellers in the
following allocation:

Seller Shares     CW Navigation, Inc. 31,666,667; KD Navigation, Inc.
31,666,667; and KW Navigation, Inc. 31,666,666.

                    At the Closing, Buyer will issue the Shares to the Sellers
in accordance with each of the Sellers’ direction and registration instructions
delivered to the Buyer at the time of Closing.

2.3           Resale Restrictions and Legending of Share Certificates. The
Sellers hereby acknowledge and agree that the Buyer makes no representations as
to any resale or other restriction affecting the Shares and that it is presently
contemplated that the Shares will be issued by the Buyer to the Sellers in
reliance upon the registration and prospectus exemptions contained in certain
sections of the Securities Act or “Regulation S” promulgated under the
Securities Act, which will impose a trading restriction in the United States on
the Shares for a period of at least six months from the Closing Date. In
addition, the Sellers hereby also acknowledge and agree that the within
obligation of the Buyer to issue the Shares pursuant to Section “2.2”
hereinabove will be subject to the Buyer being satisfied that an exemption from
applicable registration and prospectus requirements is available under the
Securities Act, and all applicable securities laws, in respect of each of the
Buyer, the Interests and the Shares, and the Buyer shall be relieved of any
obligation whatsoever to purchase any Interest of the Sellers and to issue any
Shares in respect of the Sellers where the Buyer reasonably determines that a
suitable exemption is not available to it. The Sellers hereby also acknowledge
and understand that neither the issuance of the Shares which the Sellers are
acquiring nor any of the Shares themselves have been registered under the
Securities Act, or any state securities laws, and, furthermore, that the Shares
must be held indefinitely unless subsequently registered under the Securities
Act, or an exemption from such registration is available. The Sellers also
acknowledge and understand that the certificates representing the Shares will be
stamped with the following legends (or substantially equivalent language)
restricting transfer in the following manner if such restriction is required
under any applicable securities Laws:

Page 11

--------------------------------------------------------------------------------

“The securities represented by this certificate have not been registered under
the United States Securities Act of 1933, as amended (the “U.S. Securities Act”)
or applicable state securities laws. They may not be sold, offered for sale,
pledged or otherwise transferred except pursuant to an effective registration
statement under the U.S. Securities Act and in accordance with any applicable
state securities laws, or pursuant to an exemption or exclusion from
registration under the U.S. Securities Act and any applicable state securities
laws. The securities represented by the certificate cannot be the subject of
hedging transactions unless such transactions are conducted in compliance with
the U.S. Securities Act.”.

and the Sellers hereby consent to the Buyer making a notation on its records or
giving instructions to any transfer agent of the Buyer in order to implement the
restrictions on transfer set forth and described hereinabove.

 

The Sellers also acknowledge and understand that:

        (a)

the Shares are restricted securities within the meaning of “Rule 144”
promulgated under the Securities Act;

        (b)

the exemption from registration under Rule 144 will not be available in any
event for at least six months from the date of issuance of the Shares to the
Sellers, and even then will not be available unless (i) a public trading market
then exists for the common stock of the Buyer, (ii) adequate information
concerning the Buyer is then available to the public and (iii) other terms and
conditions of Rule 144 are complied with; and

        (c)

any sale of the Shares may be made by the Sellers only in limited amounts in
accordance with such terms and conditions.

Page 12

--------------------------------------------------------------------------------

2.4           Post-Closing Settlement Statement. As promptly as practicable
after the Closing Date, but in any event not later than 90 calendar days
thereafter, Buyer shall, or shall cause the Company to, prepare and submit to
the Sellers a proposed statement (the “Post-Closing Settlement Statement”),
which shall show the revenues earned and the expenses and liabilities incurred
by the Company from and including the Effective Date to but excluding the
Closing Date with respect to the Interests as described in Exhibits “A”, “B” and
“C”. In the event that such expenses and liabilities exceed such revenues, then
the Buyer shall pay the Sellers the difference, and in the event that such
revenues exceed such expenses and liabilities, then the Sellers shall pay the
Buyer the difference, in each case such difference being referred to herein as
the “Post-Closing Settlement Payment”, not later than 120 calendar days after
the Closing Date (the “Post-Closing Settlement Date”) except as otherwise
provided in this Section 2.4.

As soon as possible after receipt of the Post-Closing Settlement Statement, but
in any event within 30 calendar days after receipt thereof, Sellers shall
deliver to Buyer a written report containing the changes, if any, that the
Sellers propose to be made to the Post-Closing Settlement Statement. Buyer
covenants and agrees that, from the Closing Date until the Post-Closing
Settlement Date, Buyer shall, or shall cause the Company to, make available for
Sellers at the Company’s offices such financial and other records and
information relating to the Company as are necessary for Sellers to create such
report and agree upon the Post-Closing Settlement Statement. In the event no
response is made by Sellers within such 30-day period, it shall be conclusively
presumed that Sellers concur with the Post-Closing Settlement Statement, and
such Post-Closing Settlement Statement shall be the basis for the Post-Closing
Settlement Payment, if any. In the event that the Sellers submit a response, the
Sellers and Buyer shall exercise all reasonable efforts to agree upon a mutually
acceptable Post-Closing Settlement Payment on or before the Post-Closing
Settlement Date.

To the extent that Buyer and the Sellers have not agreed with respect to the
amounts due pursuant to this Section 2.4 before the Post-Closing Settlement
Date, then either the Sellers or Buyer may refer the issues in dispute to a
mutually agreed Independent Accounting Firm. The Independent Accounting Firm
shall be instructed by the Sellers and Buyer to resolve the issues in dispute as
soon as reasonably practicable in light of the circumstances but in no event in
excess of 15 calendar days following the submission of such issues in dispute to
the Independent Accounting Firm. The resolution of such issues by such firm
shall be final and binding on the Sellers and Buyer. The costs of such public
accountants shall be borne by the Party referring the issues in dispute unless
the resolution of such issues results in adjustments to the Post-Closing
Settlement Statement in excess of $15,000 in favor of the Party referring the
issues, in which case the other Party shall be responsible for such costs. In
this case, payment of the Post-Closing Settlement Payment shall be made within
five Business Days of the Post-Closing Settlement Date or the decision by the
Independent Accounting Firm by the Party owing the same by confirmed wire
transfer to a bank account or accounts to be designated by notice from the
receiving Party.

Page 13

--------------------------------------------------------------------------------

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLERS AND THE COMPANY

               Each of the Sellers and the Company, jointly and severally,
hereby represents and warrants to Buyer that:

3.1           Authorization of Agreement. Each of the Sellers and the Company
have all requisite corporate or limited liability company power, as applicable,
and authority to execute, deliver and perform this Agreement and each other
agreement, instrument, or document executed or to be executed by it in
connection with the transactions contemplated hereby to which it is a party and
to consummate the transactions contemplated hereby and thereby. The execution,
delivery, and performance by each of the Sellers and the Company of this
Agreement and each other agreement, instrument, or document executed or to be
executed by it in connection with the transactions contemplated hereby to which
it is a party, and the consummation by it of the transactions contemplated
hereby and thereby, have been duly authorized by all necessary limited liability
company action of such Party. The Company has all requisite limited liability
company power and authority to conduct its business in the manner that it is
currently being conducted.

3.2           Valid and Binding Agreement. This Agreement has been duly executed
and delivered by each of the Sellers and the Company and constitutes, and each
other agreement, instrument, or document executed or to be executed by it in
connection with the transactions contemplated hereby to which it is a party has
been, or when executed will be, duly executed and delivered by such party and
constitutes, or when executed and delivered will constitute, a valid and legally
binding obligation of such Party, enforceable against it in accordance with
their respective terms, except that such enforceability may be limited by (a)
applicable bankruptcy, insolvency, reorganization, moratorium, and similar Laws
affecting creditors’ rights generally and (b) equitable principles which may
limit the availability of certain equitable remedies (such as specific
performance) in certain instances.

3.3           No Conflicts. The execution and delivery by Sellers or the Company
of this Agreement, the consummation of the transactions contemplated hereby, or
compliance by the Sellers or the Company with any of the provisions hereof do
not and will not conflict with, or result in any violation of or default (with
or without notice or lapse of time or both) under, give rise to a right of
termination, cancellation or acceleration of any material obligation or to the
loss of a material benefit under, or result in the creation of any Lien on any
of the Interests or any of the properties or assets of the Company under any
provision of (a) the Organizational Documents of Sellers or the Company; (b) any
Contract or Permit to which Sellers or the Company is a party or by which any of
the properties or assets of the Company are bound; (c) any Order of any
Governmental Body applicable to Seller or the Company or by which any of the
properties or assets of the Company are bound; or (d) any applicable Law binding
upon Sellers or the Company or applicable to Sellers or the Company or by which
any of the properties or assets of the Company are bound.

3.4           Approvals. No consent, approval, order, or authorization of, or
declaration, filing, or registration with, any Governmental Body or of any third
party is required to be obtained or made by either Sellers or the Company in
connection with the execution, delivery, or performance by it of this Agreement,
each other agreement, instrument, or document executed or to be executed by such
Party in connection with the transactions contemplated hereby to which it is a
party or the consummation by such Party of the transactions contemplated hereby
and thereby.

Page 14

--------------------------------------------------------------------------------

3.5           Ownership and Transfer of Interests. All of the Interests are
owned by Sellers, of record and beneficially, free and clear of any and all
Liens, other than (a) Liens that arise out of any actions taken by or on behalf
of Buyer or its Affiliates; or (b) Liens that will be released at or before
Closing; or (c) restrictions on transfer that may be imposed by federal or state
securities Laws. Sellers’ delivery of such Interests as provided in this
Agreement will convey to Buyer legal and beneficial title to such Interests,
free and clear of any and all Liens, other than (a) Liens that arise out of any
actions taken by or on behalf of Buyer or its Affiliates or (b) restrictions on
transfer that may be imposed by federal or state securities Laws.

3.6           Litigation. Except as set forth in Schedule 3.6, (a) there are no
Legal Proceedings pending or, to the Knowledge of the Seller Parties, threatened
against or affecting, the Company or any its Properties or affecting the
execution and delivery of this Agreement by Sellers or the Company or the
consummation of the transactions contemplated herein and (b) there are no
outstanding Orders, awards or decrees of any Governmental Body against or naming
the Company. Schedule 3.6 contains a complete and correct list of all Legal
Proceedings pending or, to the Knowledge of the Seller Parties, threatened
against the Company or relating to the Properties. The Company has not received
any notice of any pending or, to the Knowledge of the Seller Parties, threatened
condemnation, taking or similar proceeding affecting any of the Properties.

3.7           Financial Advisors. No broker, investment banker, financial
advisor or other Person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission for which Buyer may be liable in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Sellers or the Company.

3.8           Organization and Good Standing. Each of the Sellers is a
corporation and the Company is a limited liability company; and each of the
Sellers and the Company is duly organized, validly existing and in good standing
under the Laws of, in the case of the Sellers, the State of Texas, and in the
case of the Company, the State of Nevada, and has all requisite corporate or
limited liability company power, as applicable, and authority to own, lease and
operate its properties and to carry on its business as now conducted. The
Company does not conduct any business or activity outside the State of Nevada
and the State of Texas.

3.9           Capitalization. The Interests constitute all of the issued and
outstanding interests of the Company. All of the Interests have been duly
authorized, validly issued and are fully paid and non-assessable, and none of
the Interests are subject to, or have any been issued in violation of,
preemptive or similar rights. No authorization or consent of any Person is
required in order to consummate the transactions contemplated by this Agreement
by virtue of any such Person having an equitable or beneficial interest in the
Company or the Interests. Except for the Interests and the rights created by
this Agreement, there are outstanding or in existence (a) no membership
interests or other equity or debt securities of the Company, (ii) no securities
or obligations of the Company convertible into or exchangeable for membership
interests or other equity or debt securities of the Company, (iii) no options,
warrants, calls, commitments or other rights or Contracts to acquire from the
Company, and no obligation or plan of the Company to issue or sell, any
membership interests or other equity or debt securities of the Company or any
securities of the Company convertible into or exchangeable for such membership
interests or equity or debt securities, and (iv) no equity equivalents,
interests in the ownership or earnings, or other similar rights of or with
respect to the Company. There are no outstanding obligations or plans of the
Sellers or the Company to repurchase, redeem, or otherwise acquire any of the
foregoing membership interests (including the Interests), securities, options,
equity equivalents, interests, or rights. Except for this Agreement, neither
Sellers nor the Company is a party to any voting trust or other Contract with
respect to the voting, sale, transfer or other disposition of the Interests.

Page 15

--------------------------------------------------------------------------------

3.10           Subsidiaries. The Company has no Subsidiaries.

3.11           Governing Documents. Sellers have provided to Buyer accurate and
complete copies of the Organizational Documents of the Company, as currently in
effect and the minutes of all meetings of the Company’s board of managers (or
similar governing body), any committees of such board, and the Company’s members
(and all consents in lieu of such meetings). Such records, minutes, and consents
accurately reflect the ownership of the Company and in all material respects all
actions taken by the Company’s board, any committees of such board, and the
Company’s members.

3.12           Compliance with Law.

  (a)

To the Knowledge of Seller Parties, the Company is in compliance in all material
respects with all applicable Laws. The Company has not received any notice from
any Governmental Body, or any other Person, alleging that the Company is in
violation of, or has violated, any applicable Law in any material respect and to
the Knowledge of the Seller Parties, no such allegation has been filed,
commenced or threatened against the Company.

        (b)

Notwithstanding the foregoing, this Section 3.12 does not relate to
Environmental Laws, Environmental Liabilities, Environmental Permits or matters
that would or could constitute Environmental Breaches, which are addressed
solely in Section 7.1.

3.13           Taxes.

  (a)

To the Knowledge of Seller Parties: (i) the Company has timely filed (taking
into account any properly granted extensions of time to file) all Tax Returns
with the appropriate taxing authorities required to have been filed, and each
such Tax Return is correct and complete in all material respects; (ii) all
material Taxes due and owed by the Company, whether or not shown on any Tax
Return, have been timely paid; (iii) the Company and its officers, directors or
employees responsible for Tax matters have complied with all rules and
regulations relating to the withholding of Taxes and the remittance of withheld
Taxes in connection with any amounts paid or owing to any employee, independent
contractor, creditor, stockholder or other third party; (iv) the Company has not
waived any statute of limitations in respect of its Taxes or agreed to any
extension of time with respect to a Tax assessment of deficiency, which waiver
or extension is currently in effect; (v) there are no liens for Taxes (other
than Taxes not yet due and payable) upon any of the assets of the Company; (vi)
the Company has not received any written notice from any Tax authority that such
Tax authority currently plans to assess any additional Taxes for any period for
which Tax Returns have been filed; (vii) no tax audits or administrative or
judicial Tax proceedings are pending or being conducted with respect to the
Company; (viii) the Company has not received from any taxing authority
(including jurisdictions in which the Company has not filed Tax Returns) any
currently unresolved (A) written notice indicating an intent to open an audit or
other review, (B) written or oral request for information related to Tax matters
or (C) notice of deficiency or proposed adjustment for any amount of Tax,
proposed, asserted or assessed by any taxing authority against the Company; and
(ix) the Company has never been treated as an S-corporation as defined in
Section 1361 under the Code.

Page 16

--------------------------------------------------------------------------------


  (b)

The Company has delivered to Buyer (i) complete copies of all Tax Returns of the
Company requested by Buyer, and of all examination reports and statements of
deficiencies assessed against or agreed to by the Company for all taxable
periods for which the applicable statute of limitations has not yet expired, and
(ii) complete copies of all private letter rulings, revenue agent reports,
information documents requests, notices of proposed deficiencies, deficiency
notices, protests, petitions, closing agreements, settlement agreements, pending
ruling requests, and any similar documents, submitted by, received by, agreed to
by or on behalf of or otherwise relating to the Company with respect to a
taxable period for which the statute of limitations has not yet expired.

        (c)

The Company does not own any interest or has not owned an interest in any Person
treated as a partnership for Tax purposes.

3.14           Employee Related Matters. The Company has no employees.

3.15           Contracts.

  (a)

Schedule 3.15 lists all material Contracts to which the Company is a party or by
which it or its assets or Properties may be bound.

        (b)

To the Knowledge of Seller Parties, each material Contract is a valid and
binding, in full force and effect and enforceable against the Company and, to
the Knowledge of Seller Parties, the other parties thereto in accordance with
their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, moratorium or other similar laws affecting or
relating to the enforcement of creditors’ rights generally and the application
of general principles of equity (regardless of whether that enforceability is
considered in a proceeding at law or in equity). To the Knowledge of Seller
Parties: i) neither the Company nor any other party thereto is in default
thereunder and ii) no condition exists with respect to any such Contract, which,
with the passage of time or the giving of notice or both, could reasonably be
expected to have a Material Adverse Effect. Neither the Company nor Sellers have
received notice of any claim of breach or default under any Contract, except for
such breaches or defaults which would not, individually or in the aggregate,
have a Material Adverse Effect. The consummation of the transactions
contemplated by this Agreement would not give any party to any Contract the
right to terminate or alter the terms of such Contract or to declare a breach or
default thereunder except for such terminations or alterations which would not,
individually or in the aggregate, have a Material Adverse Effect. Each Contract
in the possession of Company or Sellers has been provided to Buyer. The right,
title and interest of Company in each Contract is free and clear of all Liens
(other than Liens specified in such Contract). Except as disclosed in Schedule
3.15, (i) no material Contract will be terminated by the Company or Sellers
prior to Closing and (ii) neither the Company, Sellers nor any other party to
any Contract, have given or, to the Knowledge of the Seller Parties, threatened
to give notice of any action to terminate, cancel, rescind or procure a judicial
reformation of any material Contract or any provisions thereof.

Page 17

--------------------------------------------------------------------------------

3.16           Oil and Gas Properties.

  (a)

Sellers and the Company specially warrant by, through or under Sellers or the
Company, but not otherwise that:

          (i)

the Oil and Gas Properties are free and clear of all Liens; and

          (ii)

with respect to each of the Wells set forth on Exhibit “B” the ownership by the
Company entitles the Company to receive a decimal share of the oil, gas and
other hydrocarbons produced from such Well not less than the decimal share set
forth in Exhibit “A” as the “Net Revenue Interest” for such Well and causes the
Company to be obligated to bear a decimal share of the cost of operation of such
Well not greater than the decimal share set forth in Exhibit “A” as the “Working
Interest” for such Well, and such shares of production which the Company is
entitled to receive, and shares of expenses which the Company is obligated to
bear, are not subject to change (unless the Net Revenue Interest for such asset
is greater than the Net Revenue Interest set forth on Exhibit “A” in the same
proportion as any increase in such Working Interest).

          (b)

Except as set forth in Schedule 3.24, the Company has not entered into any
commitment to incur any individual capital expenditure in excess of $100,000 or
any two or more commitments which in the aggregate exceed $250,000 in connection
with the ownership or operation of the Oil and Gas Properties, other than
routine expenses incurred in the normal and ordinary operation of the Oil and
Gas Properties in accordance with generally accepted practices in the oil and
gas industry. Further, the Company has not abandoned, or, agreed to abandon, any
Wells (or removed any material items of equipment, except those replaced by
items of substantially equivalent suitability and value) on the Oil and Gas
Properties since the Effective Date.

Page 18

--------------------------------------------------------------------------------


  (c)

All expenses (including all bills for labor, materials and supplies used or
furnished for use by the Company in connection with the Oil and Gas Properties,
and all severance, production, ad valorem, windfall profit and other similar
Taxes) relating to the ownership or operation of the Oil and Gas Properties by
the Company, have been, and are being paid (timely, and before the same become
delinquent) by the Company, except such expenses and Taxes as are disputed in
good faith by the Company and except for such expense or Tax, the non-payment of
which, either individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect. With respect to the Oil and Gas
Properties operated by the Company, the Company is not delinquent in any
material respect, and with respect to the Oil and Gas Properties operated by
third parties, to the Knowledge of the Seller Parties, such third party is not
delinquent in any material respect, with respect to its obligations to bear
costs and expenses relating to the development and operation of such Oil and Gas
Properties. The Company is not delinquent with respect to its obligations to pay
any material royalties, overriding royalties, compensatory royalties and other
payments due from or in respect of production, with respect to the Oil and Gas
Properties it operates.

        (d)

All proceeds from the sale of Hydrocarbons produced from the Oil and Gas
Properties are being received by the Company in a timely manner.

        (e)

No Person has any call upon, option to purchase, preferential right to purchase
or similar rights with respect to the Oil and Gas Properties or to the
production therefrom.

3.17           Real Property.

  (a)

Other than the Oil and Gas Properties, Schedule 3.17(a) sets forth the legal
description of each parcel of Owned Real Property. With respect to each parcel
of Owned Real Property, and except as specified in Schedule 3.17(a):

          (i)

the Company has good and marketable title, free and clear of all Liens;

          (ii)

the Company has not leased or otherwise granted to any Person the right to use
or occupy such Owned Real Property or any portion thereof;

          (iii)

there are no outstanding options, rights of first offer or rights of first
refusal to purchase such Owned Real Property or any portion thereof or interest
therein;

          (iv)

other than the Company, there are no parties in possession of the parcel of
Owned Real Property; and

Page 19

--------------------------------------------------------------------------------


  (v)

all facilities located on the parcels of Owned Real Property are supplied with
utilities and other services necessary for the operation of such facilities,
including electricity and water all of which services are adequate and are
provided via public roads or via appurtenant easements benefiting the parcels of
Owned Real Property.

          (b)

Other than the Oil and Gas Properties, Schedule 3.17(b) sets forth the address
of each parcel of Leased Real Property which is material to the business of the
Company (“Real Property Leases”), and a true and complete list of all Real
Property Leases for each such parcel of Leased Real Property. The Company has
made available to Buyer a true and complete copy of each Real Property Lease.
With respect to each of the Real Property Leases:

          (i)

each such Real Property Lease is legal, valid, binding, enforceable, and in full
force and effect;

          (ii)

each such Real Property Lease will continue to be legal, valid, binding,
enforceable, and in full force and effect on identical terms following the
consummation of the transactions contemplated by this Agreement;

          (iii)

the Company has not received notice of, and to the Knowledge of Seller Parties
is not in, breach or default under such Real Property Lease, and to the
Knowledge of Seller Parties no event has occurred which, with notice or lapse of
time, would constitute a breach or default or permit termination, modification,
or acceleration thereunder;

          (iv)

no other party to such Real Property Lease has repudiated or breached any
provision thereof;

          (v)

all facilities leased or subleased under such Real Property Lease have received
all approvals of Governmental Bodies (including Permits) required in connection
with the operation thereof and, to the extent operated by Company, have been
operated and maintained in accordance with applicable Laws; and

          (vi)

except as set forth on Schedule 3.17(b), all facilities leased or subleased
under such Real Property Lease are supplied with utilities and other services
necessary for the operation of such facilities, including electricity and water
all of which services are adequate and are provided via public roads or via
appurtenant easements benefiting the parcel of Leased Real Property.

3.18           Expense Accounts. The Company has no expense accounts.

3.19           Intellectual Property. The Company has no Intellectual Property
other than as may be contained in the Records.

Page 20

--------------------------------------------------------------------------------

3.20           Insurance; Bonds, Letters of Credit and Guaranties. Schedule 3.20
lists all bonds, letters of credit, guaranties and other similar instruments
outstanding and issued by the Company.

3.21           Activities of the Company. The Company has engaged in no business
other than owning and operating the Properties, disposing of Hydrocarbons from
the Oil and Gas Properties, performing its obligations under the Contracts and
matters incident to the foregoing. Except as set forth on Schedule 3.21, the
Company does not own any material assets other than the Properties and
investments in cash or cash equivalents.

3.22           Bank Accounts; Power of Attorney. Except as set out in Schedule
3.22, the Company has no bank accounts and has granted no powers of attorney.

3.23           Records. The books of account and other financial records of the
Company that have been previously furnished to Buyer are substantially complete
and correct in all material respects and have been in all material respects
maintained in accordance with good business practice and all Laws. Sellers make
no warranty whatsoever as to any documents or records created by any party other
than Sellers or Company.

3.24           Current Commitments. Schedule 3.24 sets forth as of the date of
this Agreement all authorities for expenditures (“AFE’s”) relating to the
Company’s interest in the Leases to drill or rework Wells or for other capital
expenditures pursuant to any of the Contracts or any applicable joint operating
agreement for which all of the activities anticipated in such AFE’s or
commitments have not been completed by the date of this Agreement.

3.25           Permits.

  (a)

The Company or the operators of the Oil and Gas Properties, hold all Permits
required under applicable Law and necessary to carry on operations connected
with the Oil and Gas Properties as currently conducted, except where the failure
to obtain such permits or licenses would not have a Material Adverse Effect.

        (b)

The Company or such operator is in compliance with the terms, provisions and
conditions of each of its Permits, except where the failure to be in compliance
would not have a Material Adverse Effect.

        (c)

Sellers have made available to Buyer in the offices of the Company true and
complete copies of (i) all material Permits of the Company and (ii) any and all
pending applications of additional material Permits that have been submitted to
any Governmental Body by or on behalf of the Company.

3.26           Financial Statements; Accounts Receivable; Undisclosed
Liabilities.

  (a)

Buyer has been provided copies or access to balance sheets and statements of
operations, income and cash flows of the Company for the period ended August 31,
2011 (the “Financial Statements”), which are attached hereto as Exhibit “D”.
Such financial statements and notes fairly present the financial condition and
the results of operations and changes in cash flow at the respective dates of
and for the periods referred to in such financial statements.

Page 21

--------------------------------------------------------------------------------


  (b)

Any accounts receivable as of August 31, 2011 will be retained by the Sellers.

        (c)

Except as set forth in this Agreement or on the Financial Statements and any
related footnotes thereto, the Company has no liabilities or obligations,
including off balance sheet arrangements of any nature (whether accrued,
absolute, fixed, contingent or otherwise and whether due or become due) except
for (a) liabilities and obligations incurred since the date of the Financial
Statements in the Ordinary Course of Business or operations, (b) liabilities and
obligations incurred since the date of the Financial Statements pursuant to this
Agreement, (c) liabilities and obligations disclosed in this Agreement (or its
schedules) or (d) liabilities or obligations that would not reasonably be
expected to have a Material Adverse Effect.

3.27           Absence of Certain Changes Except as may be contemplated by this
Agreement, (a) the Company has conducted its business in the Ordinary Course of
Business consistent with past practice (including with respect to the collection
of accounts receivable and payment of accounts payable) (b) there has not been a
Material Adverse Effect, and (c) the Company has not:

  (i)

borrowed any amount or incurred or become subject to any liabilities (other than
liabilities specifically indicated in the balance sheet of the Financial
Statements attached as Exhibit “D”);

        (ii)

mortgaged, pledged or subjected to any Lien, charge or other encumbrance, any
material portion of its assets;

        (iii)

sold, assigned or transferred any portion of its tangible assets outside the
ordinary course of business;

        (iv)

issued, sold or transferred any of its capital stock or other equity securities,
securities convertible into its capital stock or other equity securities or
warrants, options or other rights to acquire its capital stock or other equity
securities, or any bonds or debt securities;

        (v)

made any loan to any other Person;

        (vi)

Other than as specified in Sections 3.16(b) or 3.24 made any capital
expenditures or commitments therefor in excess of $100,000 individually or in
excess of $250,000 in the aggregate;

        (vii)

made any loan to, or entered into any other transaction with, any of its
directors, officers, and employees outside the ordinary course of business;

        (viii)

amended its Organizational Documents;

Page 22

--------------------------------------------------------------------------------


  (ix)

made any material change in any method of accounting or accounting principles or
practice or made any change in revenue recognition practice;

        (x)

terminated or otherwise amended any material Contracts other than in the
Ordinary Course of Business;

        (xi)

incurred any loss, destruction or casualty affecting the Company not covered by
insurance;

        (xii)

(A) made or revoked any election relating to Taxes, (B) settled or compromised
any claim, action, suit, litigation, proceeding, arbitration, investigation,
audit or controversy relating to Taxes, (C) filed any amended Tax Return, or (D)
changed any methods of reporting income or deductions for federal income tax
purposes; or

        (xiii)

committed or agreed in writing, orally or otherwise to do any of the foregoing.

3.28           Leases and Contracts.

  (a)

All royalties and other payments due as of the Effective Date under the Leases
have been or will be properly and timely paid in accordance with applicable
Lease provisions and federal, state or tribal regulations, and all conditions
within the control of the Company necessary to keep the Leases in force have
been fully performed.

        (b)

The material Oil and Gas Agreements are in full force and effect and constitute
binding obligations of the parties thereto. (i) the Company is not in breach or
default (and no situation exists that with the passage of time or giving of
notice would create such a breach or default) of its obligations under the
material Oil and Gas Agreements and (ii) no breach or default by any third party
(or situation that with the passage or time or giving of notice would create
such a breach or default) exists.

3.29           Seismic Data. The Company does not own any seismic data.

3.30           Disclaimers. Sellers make all of the following disclaimers:

  (a)

Except as specifically stated in this Agreement, SELLER PARTIES MAKE NO
REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT TO ANY
MATTER OR THING AND DISCLAIM ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, COLLATERAL CONTRACT, STATEMENT, ASSURANCE, OPINION OR
INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING) TO BUYER (INCLUDING
THOSE BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT, ADVISER, CONSULTANT OR
REPRESENTATIVE OF SELLERS, COMPANY OR ANY AFFILIATE THEREOF).

Page 23

--------------------------------------------------------------------------------


  (b)

The Parties agree that, to the extent required by applicable Law to be
effective, the disclaimers of certain representations and warranties contained
in this Section 3.30 are “conspicuous” disclaimers for the purpose of any
applicable Laws.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Sellers and the Company that:

4.1           Organization and Good Standing. Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Nevada and has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as now conducted.

4.2           Authorization of Agreement. Buyer has all requisite power and
authority to execute, deliver and perform this Agreement and each other
agreement, instrument, or document executed or to be executed by it in
connection with the transactions contemplated hereby to which it is a party and
to consummate the transactions contemplated hereby and thereby. The execution,
delivery, and performance by Buyer of this Agreement and each other agreement,
instrument, or document executed or to be executed by it in connection with the
transactions contemplated hereby to which it is a party, and the consummation by
it of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary corporate action of Buyer.

4.3           Valid and Binding Agreement. This Agreement has been duly executed
and delivered by Buyer and constitutes, and each other agreement, instrument, or
document executed or to be executed by Buyer in connection with the transactions
contemplated hereby to which it is a party has been, or when executed will be,
duly executed and delivered by Buyer and constitutes, or when executed and
delivered will constitute, a valid and legally binding obligation of Buyer,
enforceable against it in accordance with their respective terms, except that
such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium, and similar laws affecting creditors’ rights
generally and (b) equitable principles which may limit the availability of
certain equitable remedies (such as specific performance) in certain instances.

4.4           No Conflicts. None of the execution and delivery by Buyer of this
Agreement, the consummation of the transactions contemplated hereby, or the
compliance by Buyer with any of the provisions hereof will conflict with, or
result in any violation of or default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination, cancellation or
acceleration of any material obligation or to the loss of a material benefit
under any provision of (a) the certificate of incorporation or bylaws of Buyer;
(b) any Contract or Permit to which Buyer is a party or by which Buyer or its
properties or assets are bound; (c) any Order of any Governmental Body
applicable to Buyer or by which any of the properties or assets of Buyer are
bound; or (d) any applicable Law binding upon or applicable to Buyer or by which
any of the properties or assets of Buyer are bound.

4.5           Approvals. No consent, approval, order, or authorization of, or
declaration, filing, or registration with, any Governmental Body or of any third
party is required to be obtained or made by Buyer in connection with the
execution, delivery, or performance by it of this Agreement, each other
agreement, instrument, or document executed or to be executed by Buyer in
connection with the transactions contemplated hereby to which it is a party or
the consummation by it of the transactions contemplated hereby and thereby.

Page 24

--------------------------------------------------------------------------------

4.6           Bankruptcy. No proceedings are pending for, and the Buyer is
unaware of, any basis for the institution of any proceedings leading to the
dissolution or winding up of the Buyer or the placing of the Buyer in bankruptcy
or subject to any other laws governing the affairs of an insolvent company.

4.7           Title to Assets. The Buyer owns and possesses and has good and
marketable title to and possession of all of its business assets free and clear
of all actual or threatened liens, charges, options, encumbrances, voting
agreements, voting trusts, demands, limitations and restrictions of any nature
whatsoever, save and except for those actual or threatened liens, charges,
encumbrances, demands, limitations and restrictions which are listed in Schedule
4.7.

4.8           Licenses and Permits. Save and except as set forth in the Schedule
4.8, the Buyer holds all licenses and permits required for the conduct in the
ordinary course of the operations of its business and for the uses to which its
business assets have been put and are in good standing, and such conduct and
uses are in compliance with all laws, zoning and other by-laws, building and
other restrictions, rules, regulations and ordinances applicable to the Buyer
and its business and assets, and neither the execution and delivery of this
Agreement nor the completion of the transactions contemplated hereby will give
any person the right to terminate or cancel any said license or permit or affect
such compliance.

4.9           Litigation. There are no Legal Proceedings pending or, to the
Knowledge of Buyer, threatened, in which it is or may be a party affecting the
execution and delivery of this Agreement by Buyer or the consummation of the
transactions contemplated herein by Buyer.

4.10         No Material Adverse Effect. Save and except as set forth in
Schedule 4.11, the Buyer has not experienced, nor is the Buyer aware of, any
occurrence or event which has had, or might reasonably be expected to have, a
materially adverse affect on its business or on the results of its operations.

4.11         Permits. Save and except as set forth in Schedule 4.12, the Buyer
holds or has applied for all permits, licenses, consents and authorities
issuable by any federal, state, regional or municipal government or agency
thereof which are necessary or desirable in connection with its operations.

4.12         Tax. There is not now, and there will not be by the Closing Date,
any proceeding, claim or, to the best of the knowledge, information and belief
of the Buyer, after making due inquiry, any investigation by any federal, state
or municipal taxation authority, or any matters under discussion or dispute with
such taxation authorities, in respect of taxes, governmental charges,
assessments or reassessments in connection with the Buyer, and the Buyer is not
aware of any contingent tax liabilities or any grounds that could result in an
assessment, reassessment, charge or potentially adverse determination by any
federal, state or municipal taxation authority as against the Buyer.

Page 25

--------------------------------------------------------------------------------

4.13           No Breach. The Buyer is not in breach of any provision or
condition of, nor have they done or omitted anything that, with or without the
giving of notice or lapse or both, would constitute a breach of any provision or
condition of, or give rise to any right to terminate or cancel or accelerate the
maturity of any payment under, any deed of trust, contract, certificate,
consent, permit, license or other instrument to which it is a party, by which it
is bound or from which it derives benefit, any judgment, decree, order, rule or
regulation of any court or governmental authority to which it is subject, or any
statute or regulation applicable to it, to an extent that, in the aggregate, has
a Material Adverse Effect on it.

4.14           Activities of the Company. Until the Closing Date the Buyer will:

  (i)

maintain its assets in a manner consistent with and in compliance with
applicable law; and

        (ii)

not enter into any material transaction or assume or incur any material
liability outside the normal course of its business.

4.15           Corporate Changes. The Buyer has not committed to making and
until the Closing Date will not make or commit itself, without the written
consent of each of the Sellers and the Company, to:

  (i)

declare or pay any dividend, or make any distribution of its properties or
assets to its shareholders, or purchase or retire any of its shares;

        (ii)

sell all or any part of its assets or agree to do or perform any act or enter
into any transaction or negotiation which could reasonably be expected to
interfere with this Agreement or which would render inaccurate any of the
representations, warranties and covenants set forth in this Agreement; or

        (iii)

merge, amalgamate or consolidate into or with any entity, or enter into any
other corporate reorganization;

provided, however, that the provisions hereof shall not preclude the Buyer
pending the Closing or the termination of this Agreement, whichever shall first
occur, from carrying on its business in the normal course thereof.

4.16           No Cease Trades. Save and except for those matters which are
listed in Schedule 4.17 which is attached hereto, the shares in the capital of
the Buyer are not subject to or affected by any actual or, to the knowledge of
the Buyer, pending or threatened cease trading, compliance or denial of use of
exemptions orders of, or action, investigation or proceeding by or before, any
securities regulatory authority, Court, administrative agency or other tribunal.

4.17           Investment Intention. Buyer is acquiring the Interests for its
own account for investment purposes only and not with a view to the distribution
(as such term is used in Section 2(11) of the Securities Act), except in
compliance with applicable federal and state securities Laws. Buyer understands
that the Interests have not been registered under the Securities Act and cannot
be sold unless subsequently registered under the Securities Act or an exemption
from such registration is available.

Page 26

--------------------------------------------------------------------------------

4.18           Financial Advisors. No broker, investment banker, financial
advisor or other Person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission for which Sellers may be liable in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Buyer.

4.19           Financial Capability. Buyer (a) has sufficient funds available to
pay any expenses incurred by Buyer in connection with the transactions
contemplated by this Agreement and (b) has the resources and capabilities
(financial or otherwise) to perform its obligations hereunder.

4.20           Sophisticated Buyer. Buyer is a knowledgeable purchaser, owner
and operator of oil and gas properties, has the ability to evaluate oil and gas
properties, and in fact has evaluated the Properties for purchase, and is
acquiring the Properties based upon its own evaluation.

4.21           Buyer Acknowledgements, Waivers and Agreements.

  (a)

Buyer acknowledges and agrees that at Closing, it shall accept all Properties in
its then “AS IS, WHERE IS” condition and with all faults, with an expressed
acceptance and understanding of the disclaimers contained in this Agreement.

          (b)

Buyer further acknowledges each of the following:

          (i)

that the Oil and Gas Properties and the Facilities, Fixtures and Equipment have
been used for oil and gas exploration, drilling and producing operations,
pipeline, transportation or gathering operations, and other related oilfield
operations, including, possibly the injection, storage or disposal of produced
water or waste materials incidental to or occurring in connection with such
operations;

          (ii)

that physical changes in the land, groundwater or subsurface may have occurred
as a result of any such uses and that Buyer has entered into this Agreement on
the basis of Buyer's own investigation of, or right to investigate, the physical
condition of the Properties, including the Oil and Gas Properties and the
surface and subsurface conditions;

          (iii)

that Buyer assumes the risk that adverse physical conditions, including the
presence of unknown, abandoned or unproductive oil wells, gas wells, equipment,
pits, landfills, flowlines, pipelines, water wells, injection wells and sumps,
which may or may not have been revealed by Buyer's investigation, are located
thereon or therein, and whether discovered, discoverable, hidden, known or
unknown to Buyer as of Closing;

          (iv)

Buyer acknowledges the disclaimers set forth in this Section 4.22, and
acknowledges and affirms that it has not relied upon any representation,
warranty, statement, opinion or information of Seller Parties except as
specifically stated in this Agreement in entering into or carrying out the
transactions contemplated by this Agreement; and

Page 27

--------------------------------------------------------------------------------


  (v)

Buyer acknowledges that it has had access to the Properties, the officers and
certain representatives of the Company, and the books, records, and files of the
Company relating to the Properties, and Buyer has made, will make, or has
arranged for others to make, or has been afforded the opportunity to make, an
inspection and inventory of the Properties and, if not performed, waives such
right at and with Closing.


  (c)

The Parties agree that, to the extent required by applicable Law to be
effective, the disclaimers of certain representations and warranties contained
in this Section 4.22 are “conspicuous” disclaimers for the purpose of any
applicable Laws.

ARTICLE V
BUYER’S INSPECTION

5.1           Access to Records. From the date hereof to Closing, the Company
shall, and Sellers shall cause the Company to, afford to Buyer and its
authorized representatives reasonable access during normal business hours to the
office, personnel and books and records of the Company. Such books and records
(the “Records”) shall include all abstracts of title, title opinions, title
files, ownership maps, drilling reports, lease files, assignments, division
orders, operating records and agreements, well files, financial and accounting
records, environmental data, seismic data, geophysical data, geological data,
gravitational data, paleontological data, chemical data and engineering records,
analysis and evaluations, in each case relating to the Properties and insofar as
same may now be in existence and in the possession of such Party, excluding,
however, any information that such Party is prohibited from disclosing by bona
fide, third party confidentiality restrictions; provided, that if requested by
Buyer, Sellers and/or the Company shall use its commercially reasonable efforts
to obtain a waiver of any such restrictions in favor of Buyer. Sellers and/or
the Company shall permit Buyer to inspect and photocopy (at Buyer’s expense) the
Records only to the extent, in each case, that such Party may do so without
violating legal constraints or any obligation of confidence or other contractual
commitment of such Party to a third party. Subject to the consent and
cooperation of third parties, Sellers and the Company will cooperate with Buyer
in Buyer’s reasonable efforts to obtain, at Buyer’s sole expense, such
additional information relating to the Wells and associated drilling and spacing
units as Buyer may reasonably desire, to the extent in each case that such Party
may do so without violating legal constraints or any obligation of confidence or
other contractual commitment of such Party to a third party. To the extent
either Sellers or the Company is unable to provide any Records or additional
information to Buyer under this Section 5.1 without violating legal constraints,
any obligation of confidence or other contractual commitments, such Party shall
deliver to Buyer prompt written notice thereof.

5.2           Access to Properties. After the execution of this Agreement, upon
advance written notice to the Seller Parties, Sellers shall, and shall cause the
Company to, promptly grant Buyer and/or Buyer’s authorized representatives,
agents and employees, at Buyer’s expense, during reasonable business hours,
reasonable access to the Properties to allow Buyer to conduct, at Buyer’s sole
risk and expense, and subject to the terms of Section 5.3, reasonable on-site
inspections, samples and assessments of the Properties. In addition, Buyer may
request Sellers’ or the Company’s assistance in gaining access to the Properties
operated by others, but Buyer will be responsible for contacting the operators
of such Properties to arrange for review and inspection, at Buyer’s sole cost,
risk and expense. Buyer agrees that the Seller Parties shall have the right to
have a representative present at all times during any inspections, interviews
and examinations conducted at or on the offices, plants, or other facilities or
properties of the Company. Additionally, any such inspections, interviews and
examinations shall be made pursuant to, and the information obtained by Buyer
therefrom shall be subject to, the terms of Section 8.5. The Seller Parties
shall cooperate with Buyer for the performance by Buyer of any additional
environmental testing at Buyer’s expense prior to Closing, which testing shall
be conducted in a reasonable manner so as not to interfere with Sellers’ or the
Company’s or operator’s operation of the Properties, and the Seller Parties and
Buyer shall cooperate to ensure that such testing is performed on an expedited
and confidential basis before Closing.

Page 28

--------------------------------------------------------------------------------

5.3           Buyer Indemnification. BUYER HEREBY INDEMNIFIES AND SHALL DEFEND
AND HOLD SELLERS, THE COMPANY, THEIR RESPECTIVE AFFILIATES, AND ITS AND THEIR
RESPECTIVE OWNERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, REPRESENTATIVES,
CONTRACTORS, SUCCESSORS, AND PERMITTED ASSIGNS HARMLESS FROM AND AGAINST ANY AND
ALL OF THE FOLLOWING LOSSES TO THE EXTENT ARISING FROM BUYER’S INSPECTING AND
OBSERVING THE ASSETS PURSUANT TO THIS ARTICLE V: (a) LOSSES FOR PERSONAL
INJURIES TO OR DEATH OF EMPLOYEES OF BUYER, ITS CONTRACTORS, AGENTS,
CONSULTANTS, AND REPRESENTATIVES, AND FOR DAMAGE TO THE PROPERTY OF BUYER OR
OTHERS ACTING ON BEHALF OF BUYER, EXCEPT FOR INJURIES, DEATH OR DAMAGE CAUSED BY
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SELLERS, THE COMPANY, THEIR
RESPECTIVE AFFILIATES OR ITS OR THEIR RESPECTIVE EMPLOYEES, CONTRACTORS, AGENTS,
CONSULTANTS, OR REPRESENTATIVES; AND (b) LOSSES FOR PERSONAL INJURIES TO OR
DEATH OF EMPLOYEES OF SELLERS, THE COMPANY OR THIRD PARTIES, AND FOR DAMAGE TO
THE PROPERTIES OR ANY OTHER ASSETS OF SELLERS, THE COMPANY OR THIRD PARTIES, TO
THE EXTENT CAUSED BY THE NEGLIGENCE, GROSS NEGLIGENCE, OR WILLFUL MISCONDUCT OF
BUYER, ITS CONTRACTORS, AGENTS, CONSULTANTS AND REPRESENTATIVES. TO THE EXTENT
PROVIDED ABOVE, THE FOREGOING INDEMNITY INCLUDES, AND THE PARTIES INTEND IT TO
INCLUDE, AN INDEMNIFICATION OF THE INDEMNIFIED PARTIES FROM AND AGAINST LOSSES
ARISING OUT OF OR RESULTING, IN WHOLE OR PART, FROM THE CONDITION OF THE
RELEVANT PROPERTY OR ASSET OR THE SOLE, JOINT, COMPARATIVE, OR CONCURRENT
NEGLIGENCE OR STRICT LIABILITY OF ANY OF THE INDEMNIFIED PARTIES. THE PARTIES
HERETO AGREE THAT THE FOREGOING COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND IS
CONSPICUOUS.

Page 29

--------------------------------------------------------------------------------

ARTICLE VI
TITLE MATTERS

6.1           Defensible Title to the Properties.

  (a)

As used in this Section 6.1:

         

“Defensible Title” means, as of the date of this Agreement and the Closing Date,
with respect to the Oil and Gas Properties, such record title and ownership by
the Company that:

          (i)

entitles the Company to receive and retain, without reduction, suspension or
termination, not less than the percentage set forth in Exhibit “A” as the
Company’s Net Revenue Interest, of all Hydrocarbons produced, saved and marketed
from each Lease comprising such Oil and Gas Property as set forth in Exhibit
“A”, through plugging, abandonment and salvage of all wells comprising or
included in such Oil and Gas Property, and except for changes or adjustments
that result from the actions of Buyer or Company after Closing, the
establishment of units, changes in existing units (or the participating areas
therein), the operation of the provisions of any operating agreement covering
the Oil and Gas Properties or the entry into pooling or unitization agreements
after the date hereof unless made in breach of the provisions of Section 8.2;

          (ii)

obligates the Company to bear not greater than the percentage set forth in
Exhibit “A” as the Company’s Working Interest of the costs and expenses relating
to the maintenance, development, operation and production of Hydrocarbons from
each Lease comprising or included in such Oil and Gas Property, through
plugging, abandonment and salvage of all Wells comprising or included in the Oil
and Gas Property, and except for changes or adjustments that result from the
actions of Buyer or Company after Closing, the establishment of units, changes
in existing units (or the participating areas therein), the operation of the
provisions of any operating agreement covering the Oil and Gas Properties, or
the entry into pooling or unitization agreements after the date hereof unless
made in breach of the provisions of Section 8.2;

          (iii)

is free and clear of all Liens and defects that would create a material
impairment of use and enjoyment or a material loss of interest in the affected
Oil and Gas Properties; and

          (iv)

reflects that all consents to assignment and notices of assignment or
preferential purchase rights that are applicable to or must be complied with in
connection with the transactions contemplated by this Agreement, have been
obtained and complied with to the extent the failure to obtain or comply with
the same could render this transaction (or any right or interest affected
thereby) void or voidable or could result in Buyer or the Company incurring any
material liability.

Page 30

--------------------------------------------------------------------------------

 

“Title Defect” means any particular defect in or failure of, or a series of
related defects in or failures of, the ownership of any Oil and Gas Property by
the Company: (A) that causes the Company to not have Defensible Title to such
Oil and Gas Property and (B) that has attributable thereto a Title Defect Amount
of $100,000 or more, measured without taking into account materiality or similar
standards. Notwithstanding any other provision in this Agreement to the
contrary, the following matters shall not constitute, and shall not be asserted
as, a Title Defect: (1) defects or irregularities arising out of lack of
corporate authorization or variation in corporate or entity name; (2) defects or
irregularities that have been cured or remedied by the applicable statutes of
limitation or statutes for prescription; (3) defects or irregularities in the
chain of title consisting of the failure to recite marital status in documents
or omissions of heirship proceedings; (4) minor defects or irregularities in
title outstanding from and after the date that Sellers took possession of the
Properties which have not delayed or prevented the Company, as applicable, from
receiving its Net Revenue Interest share of the proceeds of production and have
not caused the Company to bear a share of expenses and costs greater than its
Working Interest share from each Lease, unit or Well; (5) gas imbalances (e.g.,
a situation where the Company or its predecessor in title to an Oil and Gas
Property has taken more or less gas from a well than their ownership of the Oil
and Gas Properties would entitle it to receive); (6) defects or irregularities
in title made the subject of requirements in title opinions which were waived by
the operator consistent with normal oil and gas industry practice (e.g.,
surveys, Taxes, prior unreleased leases or units, or unreleased Liens on
non-drill site or non-wellbore tracts or for which no notice of default has been
received); (7) defects or irregularities resulting from or related to probate
proceedings or the lack thereof which defects or irregularities have been
outstanding from and after the date that Sellers took possession of the
Properties; and (8) defects or irregularities, litigation, or other matters or
circumstances, disclosed in Schedule 6.1(a)(iii).

        (b)

Notice of Title Defects. Buyer shall give Sellers written notice of any Oil and
Gas Property that Buyer alleges in good faith to have a Title Defect (a “Title
Defect Notice”) no later than September 30, 2011, at 5:00 p.m., Central Daylight
Time (the “Title Defect Notice Date”). Such notice shall be in writing and shall
include the following information: (i) a description of the Title Defect, (ii)
the reasonable basis for the Title Defect, (iii) the Allocated Value of the
affected Oil and Gas Property, and (iv) the Title Defect Amount and the
computations upon which Buyer’s belief is based. Upon the written request of
Sellers, Buyer shall promptly make available or deliver to Sellers (by
electronic mail or otherwise) any reasonable documentation supporting the basis
for any Title Defect set forth in a Title Defect Notice. In determining which
portions of an Oil and Gas Property has a Title Defect, it is the intent of the
parties to include, to the extent possible, only that portion of the affected
Oil and Gas Property (whether a Well, unit or leasehold interest, as applicable)
materially and adversely affected by the defect or basis for such Oil and Gas
Property being treated as having a Title Defect. Subject only to the special
warranty of title set forth in the conveyances and the limited title warranty
set forth in Section 3.16(a), any matters that may otherwise constitute Title
Defects, but of which Sellers have not been specifically notified by Buyer in
accordance with the foregoing by the Title Defect Notice Date, shall be deemed
to be waived by Buyer for all purposes. Upon the receipt of an effective Title
Defect Notice from Buyer, Sellers shall have the option, but not the obligation,
to attempt to cure such Title Defect at Sellers’ sole cost and expense at any
time prior to Closing. The Oil and Gas Property affected by any uncured Title
Defect at Closing shall be a “Title Defect Property”.

Page 31

--------------------------------------------------------------------------------


  (c)

Title Defect Amount. The amount by which the Allocated Value of an affected
Title Defect Property has been reduced by a Title Defect (the “Title Defect
Amount”) shall be determined as follows:

          (i)

the Title Defect Amount with respect to a Title Defect Property shall be
determined by taking into consideration the Allocated Value of the Title Defect
Property, the portion of such Title Defect Property subject to such Title
Defect, and the legal effect of such Title Defect on the Property; provided,
however, that: (A) if such Title Defect is in the nature of the Company’s Net
Revenue Interest in an Oil and Gas Property being less than the Net Revenue
Interest set forth in Exhibit “A” and there is not a proportionate reduction in
the Working Interest set forth for such Oil and Gas Property in Exhibit “A”,
then the Title Defect Amount shall be equal to the Allocated Value for such Oil
and Gas Property multiplied by a fraction, the numerator of which is the
reduction in such Net Revenue Interest as a result of such Title Defect and the
denominator of which is the Net Revenue Interest specified for such Title Defect
Property in Exhibit “A” or (B) if such Title Defect is in the nature of a Lien,
then the Title Defect Amount shall equal the amount required to fully discharge
such Lien; and

          (ii)

If the Title Defect results from any matter not described in Section 6.1(c)(i),
the Title Defect Amount shall be an amount equal to the difference between the
value of the Title Defect Property with such Title Defect and the value of such
Title Defect Property without such Title Defect (taking into account the portion
of the Allocated Value of the Title Defect Property).

6.2           Casualty Loss. If, after the date of this Agreement but prior to
the Closing, all, or any portion of the Properties are destroyed or damaged by
fire, flood, earthquake, storm, theft, vandalism, explosion, blowout, riot,
sabotage, accident or other casualty of a similar nature or shall be taken by
condemnation or under the right of eminent domain (all of which are herein
called “Casualty Loss”), and the aggregate amount of any such Casualty Loss
exceeds 5% of the Purchase Price, either Buyer or Sellers shall have the right
to terminate this Agreement, in which event this Agreement shall terminate. If
the aggregate amount of any such Casualty Loss or taking is less than 5% of the
Purchase Price, this Agreement may not be terminated based on such loss or
taking. If any such Casualty Loss as a result of such individual casualty or
taking exceeds 2% of the Purchase Price, Buyer may elect on or before the
Closing (a) to treat the Casualty Loss as a Title Defect in accordance with this
Article VI; or (b) to proceed with the Closing notwithstanding any such
destruction or taking (without reduction of the Adjusted Purchase Price) in
which case Sellers shall, at the Closing, pay to Buyer all sums paid to Sellers
by third parties by reason of the destruction, damage or taking of such Property
and shall assign, transfer and set over unto Buyer all of the right, title and
interest of Sellers in and to any claims against or unpaid proceeds or other
payments from third parties arising out of such destruction or taking, including
insurance proceeds. Prior to the Closing, Sellers shall not voluntarily
compromise, settle or adjust any amounts payable by reason of any Casualty Loss
with respect to any Property during the aforementioned period without first
obtaining the written consent of Buyer, which consent may not be unreasonably
withheld or delayed.

Page 32

--------------------------------------------------------------------------------

ARTICLE VII
ENVIRONMENTAL MATTERS

7.1           Environmental Representations.

  (a)

Each of the Sellers and the Company hereby represents and warrants to Buyer
that, except as disclosed in Schedule 7.1:

          (i)

the Seller Parties have made available to Buyer copies of all environmental
reports, assessments, studies and compliance audits, and all other documents and
correspondence addressing any actual, potential or alleged violation of
Environmental Laws or Environmental Liabilities that relate to the Properties
that are in the possession or control of any of the Seller Parties or any of
their respective Affiliates;

          (ii)

Seller Parties have not received any notice of any pending and to the Knowledge
of the Seller Parties, there are no threatened claims, demands, actions, notices
of noncompliance, administrative proceedings, lawsuits, or investigations or
outstanding orders, judgments, or decrees against the Company or relating to the
Properties under any Environmental Laws, or claiming any personal injury,
property damage, or other harm allegedly resulting from the release of or
exposure to any Hazardous Material, or otherwise arising from any violations of
Environmental Laws or concerning any Environmental Liabilities, which,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect;

          (iii)

none of the Seller Parties and/or their respective Affiliates has received any
notice or request for information indicating that it is a potentially
responsible party under the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. § 9601 et seq., or any similar Law with respect to
any Property or any location where substances may have been disposed from any of
the Properties, or any notice of any Governmental Body’s allegation or
investigation of any violation of Environmental Law;

Page 33

--------------------------------------------------------------------------------


  (iv)

to the Knowledge of the Seller Parties: (A) the Company holds all material
Permits under Environmental Laws needed to operate the Properties as they are
being operated as of the date of this Agreement (the “Environmental Permits”);
(B) all such Environmental Permits are in effect; (C) no appeal or any other
action is pending to revoke any such Environmental Permit, and (D) the Company
has received no notice that it is not in compliance with all terms and
conditions of all such Environmental Permits, except where such ineffectiveness,
appeal, action to revoke, or noncompliance would not reasonably be expected to
result in a Material Adverse Effect;

        (v)

the Company has not entered into any agreement that may require it to pay to,
reimburse, guarantee, pledge, defend, indemnify or hold harmless any Person from
or against any Environmental Liabilities, excluding any such agreement as to
which the time period for making any claim against the Company has expired;

        (vi)

to the Knowledge of Seller Parties, none of the Oil and Gas Properties operated
by the Company have, or based on their operations, are required to have, a
permit to operate a treatment, storage or disposal facility pursuant to the
federal Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., or
Laws that regulate the treatment, storage or disposal of hazardous waste; and

        (vii)

to the Knowledge of Seller Parties, none of the Properties have Hazardous
Materials present or have had a Release of Hazardous Materials that could give
rise to Environmental Liabilities.

7.2           Environmental Notice. Buyer shall give Sellers written notice
(“Environmental Notice”) no later than September 30, 2011 at 5:00 p.m., Central
Daylight Time (the “Environmental Breach Notice Date”) of any fact or
circumstance that: (i) evidences a breach of any of either Seller Party’s
representations and warranties set forth in Section 7.1 or (ii) evidences any
breach of the Environmental Laws (an “Environmental Breach”). Such Environmental
Notice shall only be valid and effective, if and only if it satisfies all of the
following conditions precedent:

  (a)

if an Environmental Breach is discovered by Buyer, an Environmental Notice must
be received by Sellers as soon as reasonably practical after discovery of the
Environmental Breach, but in any event no later than the Environmental Breach
Notice Date;

        (b)

the Environmental Notice must be based on credible scientific or probative
evidence substantiated in good faith by Buyer that establishes that an
Environmental Breach exists;

Page 34

--------------------------------------------------------------------------------


  (c)

the evidence referred to in Section 7.2(b) must be fully described and
substantiated in good faith by Buyer. If the alleged Environmental Breach
relates to the presence of Hazardous Materials, then such evidence must include
sampling results sufficient to demonstrate the presence of such Hazardous
Materials. Complete copies of all reports, tests, photographs, and other
evidence supporting the position that an Environmental Breach has occurred must
also be enclosed;

          (d)

the Environmental Notice must reasonably describe the action, remediation and/or
restoration required to remedy the Environmental Breach, or the damages claimed
and likely to be recovered by a third party, each as recommended or estimated in
good faith by Buyer;

          (e)

the Environmental Notice must state Buyer’s good faith estimate of the amount
attributable to the Environmental Breach, which estimate shall be reasonably
based on the credible scientific or probative evidence included in the
Environmental Notice under Section 7.2(b) (the “Environmental Defect Value”);

          (f)

such alleged Environmental Breach is such that:

          (i)

prosecution, if instituted, would be reasonably likely to result in a penalty,
fine or damage payment on the part of Sellers of $100,000 or more; and

          (ii)

performance of corrective work in respect of such alleged Environmental Breach
required by Environmental Laws would be reasonably likely to result in
expenditures of $100,000 or more, net to Sellers’ interest in the affected
Property; and

          (g)

notwithstanding anything to the contrary in this Article VII, no Decommissioning
Obligation shall be considered an Environmental Breach.

7.3           Remedy for Environmental Breach. If Buyer gives a valid
Environmental Notice in accordance with Section 7.2, Sellers shall prior to the
Closing Date elect by delivering to Buyer written notice thereof one of the
following remedies with respect to each Environmental Breach that is described
in such Environmental Notice, but each such remedy, and the aggregate of all
remedies shall be limited in accordance with Section 7.4 :

  (a)

Remedy. Subject to the provisions of Section 7.3(b) and 7.3(c) and the
provisions of Section 7.4, if Buyer delivers a valid Environmental Notice to
Sellers, Sellers, at its election, shall have the option of (i) remediating the
Environmental Breach to the satisfaction of the appropriate state and federal
agencies having jurisdiction; or (ii) reducing the Purchase Price by an amount
equal to the Environmental Defect Value attributable to such Environmental
Breach; or (iii) agreeing to indemnify Buyer.

        (b)

Remediation. In the event Sellers elect the remedy set forth in Section
7.3(a)(i), (i) Sellers shall commence the remediation or cure of such
Environmental Breach as soon as reasonably practicable and continue diligently
thereafter until completion of the cure or remediation of such Environmental
Breach and (ii) to the extent Sellers have failed to cure or remediate each
Environmental Breach that it elected to cure or remediate under this Agreement
by Closing, Sellers and Buyer shall enter into an access agreement at Closing
allowing Sellers access to the Properties affected by each such Environmental
Breach and containing such other terms and conditions as may be mutually agreed
upon by Sellers and Buyer. In the event Sellers fail to deliver its election
notice to Buyer prior to Closing, then Sellers shall be deemed to have elected
the remedy set forth in Section 7.3(a)(ii).

Page 35

--------------------------------------------------------------------------------


  (c)

Indemnification. In the event Sellers elect the remedy set forth in Section
7.3(a)(iii), Buyer shall accept the Properties subject to such alleged
Environmental Breach and the Closing shall take place without any adjustment of
the Purchase Price. Sellers shall indemnify and defend Buyer and the Buyer
Indemnified Parties against all claims, demands and liabilities incurred by
Buyer with respect to such alleged Environmental Breach, up to, but in no event
to exceed, the sum of $800,000 (such amount being cumulative for any and all
claims of alleged Environmental Breach made by Buyer). Sellers’ obligation to
pay up to the aforementioned sum applies only after such Losses exceed $300,000,
which $300,000 amount shall be borne and paid by Buyer. In the event of a claim
of an alleged Environmental Breach and a demand for indemnification by Buyer
hereunder, Sellers reserve the right to jointly negotiate with Buyer and the
agency or party, if any, making such claim the right of access to the affected
site, the use of temporary storage and resources at such site, to the full
extent held by Buyer, and the right to perform assessment, removal and remedial
operations for such alleged Environmental Breach, at its cost and risk.

7.4           Limitations on Sellers’ Obligations. Sellers’ obligations under
this Article VII are limited as follows:

  (a)

for each valid Environmental Notice, Sellers’ obligations under Section 7.3
shall only arise if the amount of the Environmental Defect Value attributable to
an Environmental Breach exceeds $100,000 per “Incident” or condition (the
“Environmental Incident Deductible”). Any Release of the same substance that
occurs or reoccurs in the same general area on account of a singular cause or
course of conduct shall be considered as a single Incident;

        (b)

if the alleged Environmental Breach relates to the presence of Hazardous
Materials on, at or under the Oil and Gas Properties, for each valid
Environmental Notice, Sellers’ obligations shall arise only if corrective
actions to remedy the Environmental Breach are required by an Environmental Law
or by a Governmental Body, and Sellers’ obligations shall be limited to the
minimal amount required under the applicable Environmental Law or by the
Governmental Body to remedy the Environmental Breach; and

Page 36

--------------------------------------------------------------------------------


  (c)

with respect to any Environmental Breach, Sellers’ obligations under this
Article VII shall apply only to the extent that the amount of the Environmental
Defect Value exceeds the Environmental Incident Deductible.

7.5           Exclusive Remedy. Section 7.3 shall be the exclusive right and
remedy of Buyer with respect to any Environmental Breach. Buyer hereby waives
any claims of cost recovery or contribution from the Sellers related to the Oil
and Gas Properties under any Environmental Laws or any other cause of action.

7.6           Environmental Due Diligence Activities. For the purposes of this
Agreement, Buyer has already or will, to the extent it deems appropriate,
conduct all of its environmental due diligence activities with respect to the
Oil and Gas Properties prior to the Environmental Breach Notice Date (such
period being the “Environmental Due Diligence Period”). Such due diligence
activities shall be conducted in accordance with and subject to the provisions
of Section 5.2 and shall be limited to those activities reasonably related to
investigating the existence of any Environmental Breach. During the
Environmental Due Diligence Period, Buyer and Sellers agree to keep any data or
information (including all analysis of such data) relating to Environmental
Matters acquired by Buyer or provided by Buyer to Sellers under Section 7.2
strictly confidential among Buyer and Sellers.

7.7           Dispute Resolution. The Parties agree to attempt to initially
resolve all disputes concerning the occurrence of a Title Defect or an
Environmental Breach, and the associated Title Defect Amount or Environmental
Defect Value through good faith negotiations. If the Parties cannot resolve such
disputes on or before Closing, the Parties shall, subject to the terms and
conditions set forth in this Agreement, close the transactions contemplated
hereby and, in such event, agree to submit all such disputes to binding
arbitration to be finally determined by an arbitrator mutually agreeable by
Sellers and Buyer taking into account appropriate factors and employing such
independent attorneys and petroleum engineers as the arbitrator deems necessary
or as reasonably requested by the Parties. If Sellers and Buyer cannot mutually
agree on the selection of an arbitrator after 30 days, the arbitrator shall be
selected in accordance with the Commercial Arbitration Rules of the AAA (the
“Rules”). Disputes to be resolved by the arbitrator shall be resolved in
accordance with mutually agreed procedures and rules and failing such agreement,
in accordance with the Rules. On or before 30 days after submission of the
matter to arbitration, Buyer and Sellers shall present their respective
positions in writing to the arbitrator, together with such evidence as each
party deems appropriate. The arbitrator shall be instructed to resolve the
dispute through a final decision within 30 days after submission of Buyer’s and
Sellers’ positions to the arbitrator. The costs incurred in employing the
arbitrator shall be borne equally by the Sellers and Buyer. After the arbitrator
makes a determination as to the disputes, the arbitrator shall instruct the
Parties to implement its decision or to pay monies, as appropriate. The decision
and award of the arbitrator shall be binding upon the Parties as an award under
the Federal Arbitration Act and final and non-appealable to the maximum extent
permitted by Law, and such decision may be filed in any court of competent
jurisdiction and may be enforced by any Party as a final judgment of such court.

Page 37

--------------------------------------------------------------------------------

ARTICLE VIII
COVENANTS

8.1           Further Assurances Each Party agrees that it will not voluntarily
undertake any course of action inconsistent with the provisions or intent of
this Agreement and will use its reasonable best efforts to take, or cause to be
taken, all action and to do, or cause to be done, all things reasonably
necessary, proper, or advisable under applicable Laws to consummate the
transactions contemplated in this Agreement, including cooperating with the
other Parties to obtain any consent, waiver, approval, Order, Permit or
authorization of, or declaration or filing with, or notification to, any Person
or Governmental Body required of or in respect of the Company in connection with
the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

8.2           Operation of the Business. Except as expressly consented to in
writing by Buyer, from and after the date of this Agreement and until the
Closing, Sellers and the Company hereby covenant and agree that:

  (a)

the Company shall, and Sellers shall cause the Company to, carry on its business
and conduct its operations in the Ordinary Course of Business and use its
reasonable efforts to maintain, preserve, and protect the assets and goodwill of
Company in accordance with past practices. The Parties acknowledge that any
revenues earned or expenses incurred with respect to the working interests in
the Properties prior to the Effective Date will be the property and
responsibility of the Sellers;

          (b)

the Company shall not, and Seller Parties shall cause the Company to not:

          (i)

amend the Organizational Documents of the Company;

          (ii)

adopt or propose any change to the Company’s structure or organization,
including any splits, combinations, or reclassifications of any Interests or any
other securities or equity equivalents in the Company;

          (iii)

declare, set aside or pay any dividend or other distribution in respect of any
Interests or any other securities or equity equivalents in the Company;

          (iv)

repurchase, redeem or otherwise acquire any Interests or any other securities or
equity equivalents in the Company or adopt a plan of complete or partial
liquidation or resolutions providing for or authorizing a liquidation,
dissolution, merger, consolidation, restructuring, recapitalization, or other
reorganization of the Company;

          (v)

acquire (by merger, consolidation, or acquisition of stock or assets or
otherwise) any other Person;

          (vi)

acquire, sell, license, lease, transfer, abandon or otherwise dispose of,
directly or indirectly, any assets or Properties, except for (A) acquisitions,
sales, leases, transfers, abandonments or dispositions of assets or Properties
not exceeding individually or $250,000 in the aggregate; (B) sales of
Hydrocarbons or entering into oil and gas leases in the Ordinary Course of
Business; or (C) sales of inventory and excess or obsolete assets in the
Ordinary Course of Business or personal property in the Ordinary Course of
Business that is either replaced by equivalent property or normally consumed in
the operation of the business of the Company;

Page 38

--------------------------------------------------------------------------------


    (vii)

amend any Tax Return or settle or compromise any material federal, state, local,
or foreign Tax liability or enter into any agreement or preliminary settlement
with any Governmental Body concerning material Taxes; make or revoke any Tax
election except elections consistent with past practices and which are required
to be made in connection with Tax Returns filed for any tax period ending prior
to the Closing Date; file with, or provide to, any Governmental Body any waiver
extending the statutory period for assessment or reassessment of Taxes or any
other waiver of restrictions on assessment or collection of any Taxes;

            (viii)

issue sell, or deliver or commit to issue, sell or deliver (in each case,
whether through the issuance or granting of options, warrants, commitments,
subscriptions, rights to purchase, or otherwise) any additional Interests or any
other securities or equity equivalents in the Company, or amend in any respect
any of the terms of any Interests or other security of the Company outstanding
as of the date of this Agreement;

            (ix)

create, incur, guarantee, or assume any Indebtedness or otherwise become liable
or responsible for the obligations of any other Person;

            (x)

make any loans, advances, or capital contributions to, or investments in, any
other Person, including any officer, director, employee or owner of Interests;

            (xi)

pledge or otherwise encumber the Interests or other equity securities of the
Company; or mortgage or pledge any Company assets, tangible or intangible, or
create or suffer to exist any Lien thereupon (except for customary Liens
contained in or arising under joint operating (or similar) agreements binding on
the Company with respect to amounts not yet due or not yet delinquent and except
for statutory Liens for amounts not yet due or not yet delinquent);

            (xii)

(A) enter into, adopt, or amend or terminate any bonus, profit sharing,
compensation, severance, termination, stock option, stock appreciation right,
restricted stock, performance unit, stock equivalent, stock purchase, pension,
retirement, deferred compensation, incentive compensation, employment, or other
employee benefit agreement, trust, plan, fund, or other arrangement for the
benefit or welfare of any director, officer, or employee, including any company
benefit plan; (B) increase in any manner the compensation or fringe benefits of
any director, officer, or employee, other than increases in the Ordinary Course
of Business; (C) pay to any director, officer, or employee any benefit not
required by any company benefit plan or employee benefit agreement, trust, plan,
fund, or other arrangement as in effect on the date hereof; or (D) fail to make
any required contribution to any company benefit plan;

Page 39

--------------------------------------------------------------------------------


    (xiii)

(A) waive or release any material claim or right of value or cancel any debt or
claim held by it or (B) enter into any settlement in an amount greater than
$50,000;

            (xiv)

pay, discharge or satisfy any material claims, liabilities, obligations or
Indebtedness (whether accrued, absolute, contingent, unliquidated or otherwise,
and whether asserted or unasserted), other than payment, discharge or
satisfaction in the Ordinary Course of Business;

            (xv)

change any of the financial or Tax accounting principles or practices used by
it;

            (xvi)

(A) make or agree to make any capital expenditure, or (B) incur or agree to
incur any liability (absolute or contingent) or obligation under any contract or
commitment requiring performance or payment by the Company involving amounts, in
each case, which individually is in excess of $50,000 or in the aggregate is in
excess of $100,000;

            (xvii)

enter into any Contract that would be required to be disclosed in Schedule 3.15,
or any Hedges, or amend, modify or change in any material respect, or waive any
material right under, any existing Contract; or

            (xviii)

authorize or propose, or agree in writing or otherwise to take, any of the
actions described in this Section 8.2.

8.3           Books and Records. At or promptly after Closing, Sellers shall
cause the Company to deliver to Buyer all records of the Company that are in the
possession, custody or control of Sellers, including minute books and other
corporate books and records and accounts, policies of insurance, real property,
equipment, materials and service contracts, Permits and Leases, and all
regulatory, environmental, tariff, financial, audit, and tax data, records,
reports, returns, filings, notices, correspondence, memoranda, and other
information (in physical or digital form), as they are available to Sellers,
including all documents supporting such reports, returns, filings,
correspondence and memoranda. Buyer will preserve all records so delivered by
Sellers for a period of three years following the Closing and will allow Sellers
reasonable access to such records at all reasonable times upon reasonable prior
notice for a purpose reasonably related to (a) Sellers’ ownership of Interests
before the Closing, (ii) any inquiry by any Tax authority, or (iii) the
performance by Sellers of their obligations, and the enforcement by Seller of
its rights hereunder.

Page 40

--------------------------------------------------------------------------------

8.4           Affiliation. Each of the Sellers and Buyer agrees that it will not
at any time hold itself out as having any affiliation with the other Party, any
of its Affiliates or the prior management team of the Company.

8.5           Confidentiality.

  (a)

Buyer agrees that all Sellers Confidential Information shall be kept
confidential by Buyer prior to the Closing as required by this Section 8.5(a);
provided, however, that (i) any of such Sellers Confidential Information may be
disclosed to such directors, officers, employees, investors, lenders and
authorized representatives (including attorneys, accountants, consultants,
bankers and financial advisors) of Buyer (collectively, for purposes of this
Section 8.5(a), “Buyer Representatives”) as necessary for the purpose of
evaluating the transactions contemplated herein (it being understood that such
Buyer Representatives shall be informed by Buyer of the confidential nature of
such information and shall be required to treat such information
confidentially), (ii) any disclosure of Sellers Confidential Information may be
made to the extent to which Sellers consents in writing, and (iii) Sellers
Confidential Information may be disclosed by Buyer or any Buyer Representative
to the extent that, in the opinion of counsel for Buyer or such Buyer
Representative, Buyer or such Buyer Representative is legally compelled to do
so, provided that, prior to making such disclosure, Buyer or such Buyer
Representative, as the case may be, advises and consults with Sellers regarding
such disclosure and provided, further, that Buyer or such Buyer Representative,
as the case may be, discloses only that portion of the Sellers Confidential
Information as is legally required. Buyer agrees that none of the Sellers
Confidential Information will be used for any purpose other than in connection
with the transactions contemplated herein. The term “Sellers Confidential
Information,” as used herein, means all information obtained by or on behalf of
Buyer from the Company pursuant to Section 5.1 or Section 5.2 and all similar
information obtained from Sellers or the Company by or on behalf of Buyer prior
to the date of this Agreement, other than information that (i) was or becomes
generally available to the public other than as a result of disclosure by Buyer
or any Buyer Representative, (ii) was or becomes available to Buyer on a
non-confidential basis prior to disclosure to Buyer by Sellers or the Company or
their respective representatives, or (iii) was or becomes available to Buyer
from a source other than Sellers or the Company and their respective
representatives, provided that such source is not known by Buyer to be bound by
a confidentiality agreement with Sellers or the Company. If this Agreement is
terminated, Buyer shall promptly return or destroy, and shall use its reasonable
best efforts to cause all Buyer Representatives to promptly return or destroy,
all Sellers Confidential Information to Sellers or the Company without retaining
any copies thereof.

        (b)

Sellers agree that all Buyer Confidential Information shall be kept confidential
by Sellers after the Closing as required by this Section 8.5(b); provided,
however, that (i) any disclosure of Buyer Confidential Information may be made
to the extent to which Buyer consents in writing and (ii) Buyer Confidential
Information may be disclosed by Sellers or any of its directors, officers,
employees, investors, lenders and authorized representatives (including
attorneys, accountants, consultants, bankers and financial advisors)
(collectively, for purposes of this Section 8.5(b) , “Sellers Representatives”)
to the extent that, in the opinion of counsel for Sellers or such Sellers
Representative, Sellers or such Sellers Representative is legally compelled to
do so, provided that, prior to making such disclosure, Sellers or such Sellers
Representative, as the case may be, advises and consults with the Buyer
regarding such disclosure and provided, further, that Sellers or such Sellers
Representative, as the case may be, discloses only that portion of the Buyer
Confidential Information as is legally required. The term “Buyer Confidential
Information,” as used herein, means all information regarding the Company or
obtained from Buyer or the Company, including while the Company was owned by, or
a borrower from, Sellers, other than information that (i) was or becomes
generally available to the public other than as a result of disclosure by
Sellers or any Sellers Representative, (ii) was or becomes available to Sellers
on a non-confidential basis prior to disclosure to Sellers by Buyer, the
Company, or their respective representatives, or (iii) was or becomes available
to Sellers from a source other than Buyer, the Company, and their respective
representatives, provided that such source is not known by Sellers to be bound
by a confidentiality agreement with Buyer or the Company.

Page 41

--------------------------------------------------------------------------------

8.6           Exclusivity Upon execution of this Agreement by all the parties
hereto, Sellers shall not (and Sellers will not cause or permit the Company to)
directly or indirectly through any director, officer, employee, agent,
representative or otherwise (i) solicit, initiate, or encourage the submission
of any proposal or offer from any Person relating to the acquisition of any
voting securities or any substantial portion of the assets of the Company or any
equity interest in Sellers (including any acquisition structured as a merger,
consolidation, or share exchange), or (ii) participate in any discussions or
negotiations regarding, furnish any information with respect to, assist or
participate in, or facilitate in any other manner any effort or attempt by any
Person to do or seek any of the foregoing. Sellers will notify Buyer immediately
if any Person makes any proposal, offer, inquiry, or contact with respect to any
of the foregoing.

8.7           Public Announcements. Neither Buyer, on the one hand, nor the
Sellers, on the other hand, shall, or, in the case of Sellers, permit the
Company to, directly or indirectly, issue any press release, have any
communication with the press (whether or not for attribution), make any
statement to the public generally with respect to this Agreement or the
transactions contemplated herein without the prior written consent of both Buyer
and Sellers (which consent shall not be unreasonably withheld or delayed);
provided, however, that either Buyer or Sellers may make any public disclosure
that, as reasonably determined by counsel, is required by applicable Law (in
which case the disclosing Party shall use all reasonable best efforts to advise
the other Party, and give the other Party an opportunity to comment on the
proposed disclosure, prior to making the disclosure). Notwithstanding the
foregoing, Buyer shall be permitted in the context of public or private
financing to disclose the details of and information regarding this Agreement
and/or the transactions contemplated herein to securities regulators and stock
exchanges, its advisers (including underwriters and their counsel), financial
institutions (including lenders), potential investors and the investing public,
whether by way of prospectus, information memorandum, filing with securities
regulatory authorities or otherwise.

Page 42

--------------------------------------------------------------------------------

8.8           Filing of Tax Returns.

  (a)

The Company shall prepare or cause to be prepared and file or cause to be filed
all Tax Returns of the Company that are required to be filed on or prior to the
Closing Date (taking into account, for these purposes, any extension of the time
to file any such Tax Return), including any amended Tax Returns required for
such periods. Unless otherwise required by applicable Law, every material
position taken on such Tax Returns shall be reasonably consistent with the
methodology and elections employed by the Company in prior years. The Company
shall provide Buyer with copies of any Tax Returns described in the preceding
sentence that have not been provided to Buyer prior to the date hereof.

        (b)

Sellers shall prepare or cause to be prepared and Buyer shall file or cause to
be filed all Tax Returns for the Company for all Tax periods ending on or prior
to the Closing Date that are required to be filed after the Closing Date. Unless
otherwise required by applicable Law, every material position taken on such Tax
Returns shall be reasonably consistent with the methodology and elections
employed by the Company in prior years. Sellers shall permit Buyer to review and
comment on each such Tax Return described in the preceding sentence prior to
filing as provided herein. Not less than 30 days before the earlier of the due
date of any such Tax Return or the date on which such Tax Returns are to be
filed, Sellers shall furnish a draft of such Tax Return (as proposed to be
filed) to Buyer for its review. Not less than 20 days before the earlier of the
due date of such Tax Return or the date on which such Tax Return is to be filed,
Buyer shall forward to Sellers any comments it may have relating to such Tax
Return, and Buyer and Sellers agree to resolve in good faith any disputes
regarding such Tax Return. Not less than 15 days before a payment is due with
respect to such Tax Return (or extension request), Sellers shall forward to
Buyer a schedule indicating the amount of Tax due with respect to the Tax Return
(or extension request). Not less than five days before the earlier of the due
date of such Tax Return (or extension request) or the date on which such Tax
Return (or extension request) is to be filed, Sellers shall forward to Buyer the
Tax Return (or extension request) to be filed. Any dispute regarding such Tax
Returns that cannot be resolved by negotiation between Buyer and Sellers shall
be resolved by a mutually agreed accounting firm (an “Independent Accounting
Firm”); provided, that, in resolving a dispute with respect to a Tax Return, the
Independent Accounting Firm shall be bound by the requirement that the Tax
Return be prepared in a manner consistent with past reporting practices of the
Company unless otherwise required in accordance with applicable Law (it being
understood that a position taken on a Tax Return is in accordance with
applicable Law if there is at least a reasonable basis for such position). The
fees and expenses of the Independent Accounting Firm (a) shall be borne by
Sellers in the proportion that the aggregate dollar amount of such disputed
items so submitted that are successfully disputed by Buyer (as finally
determined by the Independent Accounting Firm) bears to the aggregate dollar
amount of such items so submitted and (b) shall be borne by Buyer in the
proportion that the aggregate dollar amount of such disputed items so submitted
that are unsuccessfully disputed by Buyer (as finally determined by the
Independent Accounting Firm) bears to the aggregate dollar amount of such items
so submitted. Buyer and Sellers shall make available to the Independent
Accounting Firm and to each other all relevant books and records and working
papers relating to the Tax Return under dispute and all other items reasonably
requested by the Independent Accounting Firm. If any dispute with respect to a
Tax Return is not resolved prior to the due date of such Tax Return, such Tax
Return shall be filed in the manner in which the Party responsible for filing
such Tax Return deems correct and the Tax shown as due on such Tax Return shall
be paid in accordance with this, and if the dispute is subsequently resolved by
the Independent Accounting Firm in a manner that differs from the manner in
which the Tax Return was filed, Buyer shall cause the Company to promptly file
an amended Tax Return in a manner consistent with the resolution of the dispute,
and any Tax refund or Tax credit shall be paid to Sellers. Sellers shall
reimburse Buyer for any Taxes of the Company with respect to such periods within
15 days after payment by Buyer or the Company of such Taxes to the extent such
Taxes are not reflected in the reserve for Tax liability (rather than any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) shown on the Financial Statements (or in any notes
thereto).

Page 43

--------------------------------------------------------------------------------


  (c)

Buyer shall prepare or cause to be prepared and file or cause to be filed any
Tax Returns of the Company for Tax periods which begin before the Closing Date
and end after the Closing Date. Unless otherwise required by applicable Law,
every material position taken on such Tax Returns shall be reasonably consistent
with the methodology and elections employed by the Company in prior years. Buyer
shall permit Sellers to review and comment on each such Tax Return described in
the first sentence of this clause (c) prior to filing as provided herein. Not
less than 30 days before the earlier of the due date of any such Tax Return or
the date on which such Tax Returns are to be filed, Buyer shall furnish a draft
of such Tax Return (as proposed to be filed) to Sellers for their review. Not
less than 20 days before the earlier of the due date of such Tax Return or the
date on which such Tax Return is to be filed, Sellers shall forward to Buyer any
comments it may have relating to such Tax Return, and Buyer and Sellers agree to
resolve in good faith any disputes regarding such Tax Return. Not less than five
days before the earlier of the due date of such Tax Return or the date on which
such Tax Return is to be filed, Buyer shall forward to Sellers the Tax Return to
be filed. Any dispute regarding such Tax Returns that cannot be resolved by
negotiation between Buyer and Sellers shall be resolved by the Independent
Accounting Firm; provided, that, in resolving a dispute with respect to a Tax
Return, the Independent Accounting Firm shall be bound by the requirement that
the Tax Return be prepared in a manner consistent with past reporting practices
of the Company unless otherwise required by applicable Law (it being understood
that a position is in accordance with applicable Law if there is at least a
reasonable basis for such position). The fees and expenses of the Independent
Accounting Firm (a) shall be borne by Sellers in the proportion that the
aggregate dollar amount of such disputed items so submitted that are
unsuccessfully disputed by Sellers (as finally determined by the Independent
Accounting Firm) bears to the aggregate dollar amount of such items so submitted
and (b) shall be borne by Buyer in the proportion that the aggregate dollar
amount of such disputed items so submitted that are successfully disputed by
Sellers (as finally determined by the Independent Accounting Firm) bears to the
aggregate dollar amount of such items so submitted.

Page 44

--------------------------------------------------------------------------------

Buyer and Sellers shall make available to the Independent Accounting Firm and to
each other all relevant books and records and working papers relating to the Tax
Return under dispute and all other items reasonably requested by the Independent
Accounting Firm. If any dispute with respect to a Tax Return is not resolved
prior to the due date of such Tax Return, such Tax Return shall be filed in the
manner in which the Party responsible for filing such Tax Return deems correct
and the Tax shown as due on such Tax Return shall be paid in accordance with
this Section, and if the dispute is subsequently resolved by the Independent
Accounting Firm in a manner that differs from the manner in which the Tax Return
was filed, Buyer shall cause the Company to promptly file an amended Tax Return
in a manner consistent with the resolution of the dispute, and any Tax refund or
Tax credit that relates to the portion of the Tax period covered by the Tax
Return shall be paid to Sellers. Sellers shall pay to Buyer within 15 days after
the date on which Taxes are paid with respect to such periods an amount equal to
the portion of such Taxes which relates to the portion of such Taxable period
ending on the Closing Date to the extent such Taxes are not reflected in the
reserve for Tax liability (rather than any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) shown on
the face of the Financial Statements (or in any notes thereto). For purposes of
this Section, in the case of any Taxes that are imposed on a periodic basis and
are payable for a Taxable period that includes (but does not end on) the Closing
Date, the portion of such Tax which relates to the portion of such Taxable
period ending on the Closing Date shall (x) in the case of any Taxes other than
Taxes based upon or related to income or receipts, be deemed to be the amount of
such Tax for the entire Taxable period multiplied by a fraction the numerator of
which is the number of days in the Taxable period ending on the Closing Date and
the denominator of which is the number of days in the entire Taxable period, and
(y) in the case of any Tax based upon or related to income or receipts, be
deemed equal to the amount which would be payable if the relevant Taxable period
ended on the Closing Date. Any credits relating to a Taxable period that begins
before and ends after the Closing Date shall be allocated to the period before
the Closing Date and the period after the Closing Date on a closing of the books
method, except that credits shall not be allocated to the period before the
Closing Date to the extent such credit is reflected on the Post-Closing
Settlement Statement, and any refunds (or portions thereof) relating to the
Taxable period ended on or prior to the Closing Date shall be promptly paid to
Sellers. All determinations necessary to give effect to the foregoing
allocations shall be made in a manner consistent with prior practice of the
Company. Should Buyer take a purely elective tax position in a Tax Return of the
Company that relates solely to periods after the Closing Date in which Buyer
adopts a purely elective filing position different or otherwise inconsistent
with that taken with respect to periods prior to, or inclusive of periods prior
to, the Closing Date and such position directly results in a requirement that
the Company or its Affiliates must amend prior tax returns or become liable for
additional Taxes with respect to pre-Closing periods arising from such position,
Sellers shall not bear any responsibility for such additional Taxes.

Page 45

--------------------------------------------------------------------------------


  (d)

Buyer and Sellers shall cooperate fully, as and to the extent reasonably
requested by the other Party, in connection with the filing of Tax Returns
pursuant to this Section 8.8 and any audit, litigation or other proceeding with
respect to Taxes. Such cooperation shall include the retention and (upon the
other Party’s request) the provision of records and information which are
reasonably relevant to any such audit, litigation or other proceeding and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. Buyer and
Sellers agree to (i) retain all books and records with respect to Tax matters
pertinent to the Company relating to any Taxable period beginning before the
Closing Date until the expiration of the statute of limitations (and, to the
extent notified by Buyer or Sellers, any extensions thereof) of the respective
Taxable periods, and to abide by all record retention agreements entered into
with any Taxing authority, and (ii) give the other Party reasonable written
notice prior to transferring, destroying or discarding any such books and
records and, if the other Party so requests, the Company or Sellers, as the case
may be, shall allow the other Party to take possession of such books and
records. In addition, Buyer and Sellers will, to the maximum extent allowed by
applicable Law, elect with the relevant Taxing authorities to treat the portion
any Tax periods described in Section 8.8(c) that begins before the Closing Date
as a short Taxable period that ends on the Closing Date.

        (e)

Buyer and Sellers further agree, upon request, to use their reasonable best
efforts (including those actions described in Section 8.8(f)) to obtain any
certificate or other document from any Governmental Body or any other Person as
may be necessary to mitigate, reduce or eliminate any Tax that could be imposed
(including with respect to the transactions contemplated hereby).

        (f)

All transfer, documentary, sales, use, stamp, registration and other such Taxes
and fees (including any penalties and interest) incurred in connection with this
Agreement shall be paid by Buyer when due, and Sellers and Buyer shall cooperate
in filing all necessary Tax Returns and other documentation with respect to all
such transfer, documentary, sales, use, stamp, registration and other Taxes and
fees, and, if required by applicable Law, the other Party shall, and shall cause
its Affiliates to, join in the execution of any such Tax Returns and other
documentation. The expense of such filings shall be paid by Buyer.

Page 46

--------------------------------------------------------------------------------

ARTICLE IX
CONDITIONS TO CLOSING

9.1           Conditions to Obligations of Sellers. The obligations of the
Seller Parties to consummate the transactions contemplated in this Agreement
shall be subject to the fulfillment on or prior to the Closing Date of each of
the following conditions:

  (a)

Each of the representations and warranties of Buyer contained in Article IV
shall be true and correct in all material respects (other than those
representations and warranties of Buyer that are qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) as of
the date made and (having been deemed to have been made again on and as of the
Closing Date in the same language) on and as of the Closing Date, except (i) to
the extent that any such representation or warranty is made as of a specified
date, in which case such representation or warranty shall have been true and
correct in all material respects as of such specified date or (ii) any such
inaccuracies or breaches which, in the aggregate, have not had or could not
reasonably be expected to have a Material Adverse Effect.

        (b)

Buyer shall have performed and complied in all material respects with each of
the covenants and agreements required by this Agreement to be performed or
complied with by it on or prior to the Closing Date.

        (c)

No Order shall have been entered and be in effect by any Governmental Body of
competent jurisdiction, and no statute, rule, regulation or other requirement
shall have been promulgated or enacted and be in effect, that on a temporary or
permanent basis restrains, enjoins or invalidates the transactions contemplated
herein.

        (d)

The Board of Directors of the Buyer shall have approved of the issuance by the
Buyer to the order and direction of the Sellers of all of the Shares in
accordance with Section 2.2 hereinabove and, in addition, the Board of Directors
of the Buyer, if required, having also approved and received any required
notices of such other matters as may be agreed to as between the Parties hereto
prior the completion of the transactions contemplated by this Agreement.

9.2           Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated in this Agreement shall be subject to
the fulfillment on or prior to the Closing Date of each of the following
conditions:

  (a)

Each of the representations and warranties of the Seller Parties contained in
Article III and Article VII shall be true and correct in all material respects
(other than those representations and warranties of the Seller Parties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date made and (having been deemed to have
been made again on and as of the Closing Date in the same language) on and as of
the Closing Date, except (i) to the extent that any such representation or
warranty is made as of a specified date, in which case such representation or
warranty shall have been true and correct in all material respects as of such
specified date or (ii) any such inaccuracies or breaches which have been
remedied in accordance with Section 7.3 or, (iii) in the aggregate, have not had
or could not reasonably be expected to have a Material Adverse Effect.

Page 47

--------------------------------------------------------------------------------


  (b)

Each of the Seller Parties shall have performed and complied in all material
respects with each of the covenants and agreements required by this Agreement to
be performed or complied with by it on or prior to the Closing Date.

        (c)

No Order shall have been entered and be in effect by any Governmental Body of
competent jurisdiction, and no statute, rule, regulation or other requirement
shall have been promulgated or enacted and be in effect, that on a temporary or
permanent basis restrains, enjoins or invalidates the transactions contemplated
herein.

        (d)

Buyer shall have received certified copies of the resolutions duly adopted by
each of Seller’s and the Company’s board of managers or other governing body, as
applicable, authorizing the execution, delivery and performance of this
Agreement and the other agreements contemplated hereby, and the consummation of
all transactions contemplated hereby and thereby.

        (e)

Buyer shall have received the written resignation of each of the Company’s
managers and officers, such resignation to be effective immediately upon the
consummation of the transactions contemplated in this Agreement, in form and
substance reasonably acceptable to Buyer.

ARTICLE X
INDEMNIFICATION

10.1           Survival of Obligations.

(a)

The representations, warranties and covenants of the Parties contained in this
Agreement shall survive the Closing and claims may be asserted with respect
thereto to the extent and only to the extent permitted by this Article X.
Subject to the other limitations and procedures of this Article X, the liability
of the Seller Parties under the representations and warranties of the Seller
Parties contained in Section 3.16(a) and Article VII shall terminate at Closing,
except for any indemnification obligations arising under Section 7.3(c); (ii)
the liability of the Seller Parties under the representations and warranties of
the Seller Parties contained in Article III (other than Section 3.16(a)) shall
survive until the eighteen-month anniversary of the Closing Date, except that
(A) the liability of the Seller Parties under the representations and warranties
of the Seller Parties contained in Section 3.1, Section 3.2, Section 3.5,
Section 3.8, Section 3.9 and Section 3.10 shall survive indefinitely, and (B)
the liability of the Seller Parties under the representation and warranty of the
Seller Parties contained in Section 3.13 shall survive the Closing Date until
the end of the applicable statute of limitations period and (ii) the liability
of Buyer under the representations and warranties of Buyer contained in Section
4.2, Section 4.3, Section 4.7 and Section 4.10 shall survive the Closing Date
until the end of the applicable statute of limitations period. All of the
covenants or other agreements of the Parties contained in this Agreement shall
survive until fully performed or fulfilled, unless and to the extent only that
non-compliance with such covenants or agreements is waived in writing by the
Party entitled to such performance. The period, if any, for which a
representation, warranty and covenant survives is herein called the “Survival
Period.” From and after the expiration of a Survival Period, a Party shall be
liable with respect to any representation or warranty or covenant to which such
Survival Period relates only as to which notice has been received in accordance
with Section 13.5.

Page 48

--------------------------------------------------------------------------------


  (b)

No Party shall have any indemnification obligation pursuant to this Article X or
otherwise in respect of any representation, warranty or covenant unless it shall
have received from the Party seeking indemnification written notice of the
existence of the claim for or in respect of which indemnification in respect of
such representation, warranty or covenant is being sought on or before the
expiration of the Survival Period with respect to such representation, warranty
or covenant. Such notice shall set forth with reasonable specificity (i) the
basis under this Agreement, and the facts that otherwise form the basis of such
claim, (ii) the estimate of the amount of such claim (which estimate shall not
be conclusive of the final amount of such claim) and an explanation of the
calculation of such estimate, including a statement of any significant
assumptions employed therein, and (iii) the date on and manner in which the
Party delivering such notice became aware of the existence of such claim.

10.2           Indemnification by Seller Parties.

  (a)

In addition to the indemnification obligations of Sellers under Section 7.3(c)
and subject in all respects to the terms and conditions of this Article X
(including, without limitation, the Survival Period limitations contained in
Section 10.1(a)), Sellers shall indemnify, defend and hold harmless, to the
fullest extent permitted under applicable Law, each of Buyer, the Company, its
Affiliates and its and their respective successors and permitted assigns and all
of their respective directors, managers, officers, employees, stockholders,
members, partners, agents, attorneys and representatives (collectively, the
“Buyer Indemnified Parties”) from and against any and all losses, liabilities,
claims, demands, judgments, damages (excluding incidental and consequential
damages), fines, settlements, penalties, suits, actions, costs and expenses
(including reasonable attorneys’ fees and expenses) (individually and
collectively, “Losses”) asserted against, resulting to, imposed upon, or
incurred by Buyer, directly or indirectly, by reason of or resulting from (a)
the failure of any surviving representations and warranties of the Company or
Sellers contained in Article III or any certificate delivered by Sellers or the
Company at Closing to have been true and correct when made or as of the Closing
Date (except for such representations and warranties that are made as of a
specified date, in which case the failure of such representations and warranties
to be true and correct as of such date); or (b) any breach of any covenant or
agreement of Sellers or the Company contained in this Agreement (other than the
breach of any of such obligations of the Company that occurs after the Closing
Date).

Page 49

--------------------------------------------------------------------------------


  (b)

Sellers shall cooperate, and cause its Affiliates to cooperate, with any Buyer
Indemnified Party in the defense of any claim for Losses pursuant to Section
10.2(a) and shall provide access to properties and individuals as reasonably
requested and furnish or cause to be furnished records, information and
testimony, and attend such conferences, discovery proceedings, hearings, trials
or appeals, as may be reasonably requested in connection therewith.

10.3           Limits on Indemnification.

  (a)

Notwithstanding anything to the contrary contained in this Agreement, the
maximum aggregate amount for which Sellers may be liable for indemnification
under Section 10.2(a) is the Purchase Price.

          (b)

The indemnification obligations of the Parties pursuant to this Article X shall
be limited to actual Losses and shall not include incidental, consequential,
indirect, punitive, or exemplary damages, provided that any incidental,
consequential, indirect, punitive, or exemplary damages recovered by a third
party (including a Governmental Body, but excluding any Affiliate of any Party)
against a Party entitled to indemnity pursuant to this Article X shall be
included in the damages recoverable under such indemnity. Indirect or
consequential loss, including all of the following:

          (i)

loss of production, including production of petroleum or petroleum products;

          (ii)

loss of prospective economic advantage or benefit;

          (iii)

loss of business opportunity;

          (iv)

punitive or exemplary damages; and

          (v)

lost profits.

10.4           Indemnification Procedures.

  (a)

In the event that any Legal Proceedings shall be instituted or any claim or
demand for which a party (an “Indemnifying Party”) would be liable to the other
party under Section 10.2 or Section 5.3 (an “Indemnified Party”) is asserted
against or sought to be collected from an Indemnified Party by a third party (an
“Indemnification Claim”), the Indemnified Party shall with reasonable promptness
notify the Indemnifying Party of such claim or demand, but the failure so to
notify the Indemnifying Party shall not relieve the Indemnifying Party of its
obligations under this Article X, except to the extent the Indemnifying Party
demonstrates that the defense of such claim or demand is materially prejudiced
thereby.

Page 50

--------------------------------------------------------------------------------


  (b)

Subject to the provisions of this Section 10.4, the Indemnifying Party shall
have the right, at its sole expense, to be represented by counsel of its choice,
which must be reasonably satisfactory to the Indemnified Party, and to defend
against, negotiate, settle or otherwise deal with any Indemnification Claim
which relates to any Losses indemnified against by it hereunder; provided, that
the Indemnifying Party shall have acknowledged in writing to the Indemnified
Party its unqualified obligation to indemnify the Indemnified Party as provided
hereunder. If the Indemnifying Party elects to defend against, negotiate, settle
or otherwise deal with any Indemnification Claim which relates to any Losses
indemnified against by it hereunder, it shall within five days of the
Indemnified Party’s written notice of the assertion of such Indemnification
Claim (or sooner, if the nature of the Indemnification Claim so requires) notify
the Indemnified Party of its intent to do so; provided, that the Indemnifying
Party must conduct the defense of the Indemnification Claim actively and
diligently thereafter in order to preserve its rights in this regard. If the
Indemnifying Party elects not to defend against, negotiate, settle or otherwise
deal with any Indemnification Claim which relates to any Losses indemnified
against hereunder, fails to notify the Indemnified Party of its election as
herein provided or contests its obligation to indemnify the Indemnified Party
for such Losses under this Agreement, the Indemnified Party may defend against,
negotiate, settle or otherwise deal with such Indemnification Claim. If the
Indemnified Party defends any Indemnification Claim, then the Indemnifying Party
shall reimburse the Indemnified Party for the all of the costs and expenses
related to defending such Indemnification Claim upon submission of period bills.
If the Indemnifying Party shall assume the defense of any Indemnification Claim,
the Indemnified Party may participate, at his or its own expense, in the defense
of such Indemnification Claim; provided, however, that such Indemnified Party
shall be entitled to participate in any such defense with separate counsel at
the expense of the Indemnifying Party if (i) so requested by the Indemnifying
Party to participate or (ii) in the reasonable opinion of counsel to the
Indemnified Party, a conflict or potential conflict exists between the
Indemnified Party and the Indemnifying Party that would make such separate
representation advisable. The Parties agree to cooperate fully with each other
in connection with the defense, negotiation or settlement of any such
Indemnification Claim. Notwithstanding anything in this Section 10.4 to the
contrary, neither the Indemnifying Party nor the Indemnified Party shall,
without the written consent of the other party, settle or compromise any
Indemnification Claim or permit a default or consent to entry of any judgment
unless the claimant and such party provide to such other party an unqualified
release from all liability in respect of the Indemnification Claim.

        (c)

After any final decision, judgment or award shall have been rendered by a
Governmental Body of competent jurisdiction and the expiration of the time in
which to appeal therefrom, or a settlement shall have been consummated, or the
Indemnified Party and the Indemnifying Party shall have arrived at a mutually
binding agreement with respect to an Indemnification Claim hereunder, the
Indemnified Party shall forward to the Indemnifying Party notice of any sums due
and owing by the Indemnifying Party pursuant to this Agreement with respect to
such matter and the Indemnifying Party shall pay all of such remaining sums so
due and owing to the Indemnified Party in immediately available funds within
five Business Days after the date of such notice.

Page 51

--------------------------------------------------------------------------------


  (d)

IT IS THE EXPRESS INTENTION OF THE PARTIES THAT EACH PARTY TO BE INDEMNIFIED
PURSUANT TO THIS ARTICLE X SHALL BE INDEMNIFIED AND HELD HARMLESS FROM AND
AGAINST ALL LOSSES AS TO WHICH INDEMNITY IS PROVIDED FOR UNDER THIS ARTICLE X,
NOTWITHSTANDING ANY SUCH LOSSES ARISING OUT OF OR RESULTING FROM THE ORDINARY,
STRICT, SOLE, OR CONTRIBUTORY NEGLIGENCE OF SUCH PARTY AND REGARDLESS OF WHETHER
ANY OTHER PARTY (INCLUDING THE OTHER PARTIES) IS OR IS NOT ALSO NEGLIGENT. THE
PARTIES ACKNOWLEDGE THAT THE FOREGOING COMPLIES WITH THE EXPRESS NEGLIGENCE RULE
AND IS CONSPICUOUS.

ARTICLE XI
CLOSING

11.1           Closing. Subject to the terms and conditions of this Agreement,
the closing of the transactions contemplated herein (the “Closing”) shall take
place at the Buyer’s office, located at 800 Gessner Road, Suite 200, Houston,
Texas, U.S.A., 77024, at 2 p.m., local time, on the earlier of the third
Business Day following the satisfaction or waiver of the conditions to Closing
in Article IX (other than those conditions that by their nature are to be
satisfied at Closing, but subject to satisfaction or waiver of those conditions
at that time) but in no event later than September 30, 2011, or at such other
place, date and time as Sellers and Buyer may agree in writing. The date on
which the Closing is required to take place is herein referred to as the
“Closing Date.” All Closing transactions shall be deemed to have occurred
simultaneously.

11.2           Closing Deliveries by Sellers. Subject to the terms and
conditions set forth in this Agreement, on the Closing Date, Sellers shall
deliver or shall cause to be delivered to Buyer:

  (a)

an assignment of the Interests together with any certificates representing the
Interests, duly endorsed (or accompanied by duly executed stock powers);

        (b)

a certified copy of an ordinary resolution of the shareholders of the Company
approving the terms and conditions of this Agreement and the transactions
contemplated hereby and thereby together with certification of any required
notice to all shareholders of the Company of such written consent resolutions;

        (c)

all documentation as may be necessary and as may be required by counsel for the
Buyer, acting reasonably, to ensure that all of the Interests have been
transferred, assigned and are registerable in the name of and for the benefit of
the Buyer under all applicable corporate and securities laws;

Page 52

--------------------------------------------------------------------------------


  (d)

a certified copy of the resolutions of the Board of Directors of the Company
authorizing the transfer by the Sellers to the Buyer of the Interests;

        (e)

a copy of all corporate records and books of account of the Company and
including, without limiting the generality of the foregoing, a copy of all
minute books, share register books, share certificate books and annual reports
of the Company;

        (f)

all necessary consents and approvals in writing to the completion of the
transactions contemplated herein;

        (g)

that all Interests have been duly authorized and issued and are fully paid and
non- assessable;

        (h)

all necessary steps and proceedings have been taken in connection with the
execution, delivery and performance of this Agreement and the transactions
contemplated herein;

        (i)

that the Interests have been duly issued to and registered in the name of the
Buyer in compliance with all applicable corporate and securities laws;

        (j)

based on actual knowledge and belief, such counsel knows of no claims,
judgments, actions, suits, litigation, proceedings or investigations, actual,
pending or threatened, against either the Sellers or the Company which might
materially affect either the Company, the Company’s Properties or which could
result in any material liability to either of the Company, the Company’s
Properties;

        (k)

all such other documents and instruments as the Buyer’s counsel may reasonably
require; and

        (l)

the other certificates, documents and agreements as required by Section 9.1.

11.3           Closing Deliveries by Buyer Subject to the terms and conditions
set forth in this Agreement, on the Closing Date, Buyer shall deliver or shall
cause to be delivered to Sellers:’

  (a)

a certified copy of an ordinary resolution of the directors of the Buyer
approving the terms and conditions of this Agreement and the transactions
contemplated hereby;

        (b)

share certificates, subject to the normal resale provisions applicable thereto,
representing all of the Shares issued and registered in the name or names as
notified by the Sellers to the Buyer prior to Closing in accordance with
Sections 2.2 and 2.3 hereinabove;

Page 53

--------------------------------------------------------------------------------


  (c)

all necessary consents and approvals in writing to the completion of the
transactions contemplated herein;

        (e)

all such other documents and instruments as the Sellers’ and the Company’s
counsel may reasonably require; and

        (f)

the other certificates, documents and agreements as required by Section 9.2.

ARTICLE XII
TERMINATION

12.1           Termination of Agreement. This Agreement may be terminated and
the transactions contemplated herein abandoned at any time prior to the Closing
in the following manner:

  (a)

by mutual written consent of Buyer and Sellers;

          (b)

by either Buyer or Sellers, if:

          (i)

the Closing does not occur on or before September 30, 2011 (the “Termination
Date”) for any reason; provided, however, that such Termination Date may be
extended in writing by mutual agreement of the Parties; or

          (ii)

there shall be any statute, rule, or regulation that makes consummation of the
transactions contemplated herein illegal or otherwise prohibited or a
Governmental Body shall have issued an order, decree, or ruling or taken any
other action permanently restraining, enjoining, or otherwise prohibiting the
consummation of the transactions contemplated herein, and such order, decree,
ruling, or other action shall have become final and non- appealable;

          (c)

by Sellers, if (i) Buyer shall have failed to fulfill in any material respect
any of its obligations under this Agreement; or (ii) any of the representations
and warranties of Buyer contained in Article IV shall not be true and correct in
all material respects and, in the case of each of clauses (i) and (ii), such
failure, misrepresentation, or breach of warranty (provided it can be cured) has
not been cured prior to the Termination Date; or (iii) if the conditions to
Closing specified in Section 9.1 have not been satisfied;

          (d)

by Buyer, if (i) Sellers shall have failed to fulfill in any material respect
any of its obligations under this Agreement; or (ii) any of the representations
and warranties of Sellers or the Company contained in Article III and Article
VII shall not be true and correct in all material respects and, in the case of
each of clauses (i) and (ii), such failure, misrepresentation, or breach of
warranty (provided it can be cured) has not been cured prior to the Termination
Date; or (iii) if the conditions to Closing specified in Section 9.2 have not
been satisfied; or

Page 54

--------------------------------------------------------------------------------


  (e)

by Buyer at anytime if it is not satisfied, in its sole discretion with the
results of its due diligence, or Sellers’ rejection of an Environmental Defect
Value as provided in Section 7.3(c).

12.2           Effect of Termination.

  (a)

To terminate this Agreement pursuant to Section 12.1 (other than Section
12.1(a)), the terminating Party must notify the other Party specifying the
provision hereof pursuant to which such termination is made, whereupon (i) this
Agreement shall become void and have no effect, except that the agreements
contained in this Article XII, in Section 5.3, Section 7.6, Section 8.5 and in
Article XIII shall survive the termination hereof.

        (b)

Upon the termination of this Agreement in accordance with this Article XII,
Sellers will be free to sell the Interests (or any portion thereof) to any other
Person without any limitation under or because of this Agreement. Buyer will
promptly execute any instrument evidencing the termination of Buyer’s right to
acquire the Interests as Sellers may reasonably request.

        (c)

Upon the termination of this Agreement in accordance with this Article XII,
Buyer will return to Sellers all data and other information (and all copies
thereof and analysis therefrom) furnished to Buyer by or on behalf of Sellers or
the Company in connection with this transaction.

ARTICLE XIII
MISCELLANEOUS

13.1           Interpretive Matters. Unless otherwise expressly provided herein,
for purposes of this Agreement, the following rules of interpretation shall
apply:

  (a)

Calculation of Time Period. When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded unless otherwise specified. If the last day of such period is
a non- Business Day, the period in question shall end on the next succeeding
Business Day.

        (b)

Gender and Number. Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.

        (c)

Headings. The division of this Agreement into Articles, Sections and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect or be utilized in construing or interpreting this
Agreement. All references in this Agreement to any “Section” are to the
corresponding Section of this Agreement unless otherwise specified.

Page 55

--------------------------------------------------------------------------------


  (d)

Herein. The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.

        (e)

Including. The word “including” or any variation thereof means (unless the
context of its usage otherwise requires) “including, without limitation” and
“including but not limited to” and shall not be construed to limit any general
statement that it follows to the specific or similar items or matters
immediately following it.

        (f)

No Presumption. The Parties have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.

13.2           Entire Agreement. This agreement, together with the certificates,
documents, instruments and writings that are delivered pursuant hereto,
constitutes the entire agreement and understanding of the parties in respect of
its subject matter and supersedes all prior understandings, agreements, or
representations by or among the parties, written or oral, to the extent they
relate in any way to the subject matter hereof or the transactions contemplated
hereby. Except as expressly contemplated by Sections 10.2, there are no third
party beneficiaries having rights under or with respect to this agreement.

13.3           Injunctive Relief. The Parties acknowledge and agree that
irreparable damage would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the Parties shall be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Agreement, and shall be entitled to enforce specifically the provisions of this
Agreement, in any court of the United States or any state thereof having
jurisdiction, in addition to any other remedy to which the Parties may be
entitled under this Agreement or at Law or in equity.

13.4           Successors. All of the terms, agreements, covenants,
representations, warranties, and conditions of this Agreement are binding upon,
and inure to the benefit of and are enforceable by, the Parties and their
respective successors and assigns.

13.5           Assignments. No Party may assign either this Agreement or any of
its rights, interests, or obligations hereunder without the prior written
approval of the other Parties; provided, however, Buyer may (a) assign or
delegate any or all of its rights and interests hereunder to one or more of its
Affiliates and (b) designate one or more of its Affiliates to perform its
obligations hereunder without the consent of Sellers or the Company; provided,
further, however, that in any or all of such cases Buyer nonetheless will remain
responsible for the performance of all of its obligations hereunder.

Page 56

--------------------------------------------------------------------------------

13.6           Notices. All notices, requests, demands, claims and other
communications hereunder will be in writing. Any notice, request, demand, claim
or other communication hereunder will be deemed duly given if (and then three
business days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

  (a) If to the Sellers, and before the Closing, to the Company:             CW
Navigation, Inc., KD Navigation, Inc. and KW Navigation, Inc.     SPE Navigation
I, LLC     1423 Lakepoint Parkway, First Floor, Sugar Land, Texas, U.S.A., 77478
    Attn. Mr. Michael E. Watts     Tel: (281) 240-0940     Fax: (281) 240-0948  
  E-mail: mwatts1956@gmail.com.           (b) If to Buyer, and after the
Closing, to the Company:             Strategic American Oil Corporation     800
Gessner Road, Suite 200, Houston, Texas, U.S.A., 77024     Attn. Mr. Jeremy G.
Driver, President     Tel: (281) 408-4880     Fax: (408) 408-4879     E-mail:
jdriver@strategicamericanoil.com;             and with a copy to:            
Thomas J. Deutsch     McMillan LLP     1500 – 1055 West Georgia Street,
Vancouver, B.C., Canada, V6E 4N7     Tel: (604) 691-7445     Fax: (604) 893-2679
    E-mail: thomas.deutsch@mcmillan.ca.

                  Any Party may send any notice, request, demand, claim, or
other communication hereunder to the intended recipient at the address set forth
above using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail, or electronic mail), but no
such notice, request, demand, claim, or other communication will be deemed to
have been duly given unless and until it actually is received by the intended
recipient. Any Party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other Parties notice in the manner herein set forth.

13.7           Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.

Page 57

--------------------------------------------------------------------------------

13.8           Governing Law; Jurisdiction; Venue; Jury Waiver. THIS AGREEMENT
AND THE LEGAL RELATIONS AMONG THE PARTIES SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCLUDING ANY CONFLICTS OF LAW
RULE OR PRINCIPLE THAT WOULD REQUIRE THE APPLICATION OF ANY OTHER LAW. EACH OF
THE PARTIES CONSENT TO THE EXERCISE OF EXCLUSIVE JURISDICTION IN PERSONAM, FORUM
AND VENUE BY THE COURTS OF THE STATE OF TEXAS LOCATED IN HOUSTON, HARRIS COUNTY
AND (IF IT HAS JURISDICTION) THE FEDERAL COURTS LOCATED IN HOUSTON, HARRIS
COUNTY IN THE STATE OF TEXAS FOR ANY ACTION ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

13.9           Amendments and Waivers. No amendment, modification, replacement,
termination or cancellation of any provision of this Agreement will be valid,
unless the same will be in writing and signed by all of the Parties. No waiver
by any Party of any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, may be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising because of any such
prior or subsequent occurrence.

13.10         Electronic Signatures. Notwithstanding the Electronic Signatures
in Global and National Commerce Act (15 U.S.C. Sec. 7001 et. seq.), the Uniform
Electronic Transactions Act, or any other Law relating to or enabling the
creation, execution, delivery, or recordation of any contract or signature by
electronic means, and notwithstanding any course of conduct engaged in by the
Parties, no Party will be deemed to have executed this Agreement or other
document contemplated hereby (including any amendment or other change hereto or
thereto) unless and until such Party shall have executed this Agreement or such
other document on paper by a handwritten original signature or any other symbol
executed or adopted by a Party with current intention to authenticate this
Agreement or such other document.

                 Delivery of a copy of this Agreement or such other document
bearing an original signature by facsimile transmission (whether directly from
one facsimile device to another by means of a dial-up connection or whether
mediated by the worldwide web), by electronic mail in “portable document format”
or “.pdf” form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing the original
signature, provided a copy bearing an original signature on paper is
subsequently physically delivered. “Originally signed” or “original signature”
means or refers to a signature that has not been mechanically or electronically
reproduced.

Page 58

--------------------------------------------------------------------------------

13.11         Severability. If any provision of this Agreement is held to be
unenforceable, this Agreement shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects this Agreement shall remain in full force and effect; provided,
however, that if any such provision may be made enforceable by limitation
thereof, then such provision shall be deemed to be so limited and shall be
enforceable to the maximum extent permitted by Applicable Law.

Signatures on Following Page
__________

Page 59

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
by their respective authorized officers, as of the date first written above.

 SELLERS:     CW NAVIGATION, INC.       By: /s/ Christopher M. Watts  
 Signatory: Christopher M. Watts   Title: President       KD NAVIGATION, INC.  
    By: /s/ Kara M. Driver   Signatory: Kara M. Driver   Title: Secretary      
KW NAVIGATION, INC.       By: /s/ Christopher M. Watts   Signatory: Christopher
M. Watts   Title: Vice President      COMPANY:     SPE NAVIGATION I, LLC      
By: /s/ Christopher M. Watts   Signatory: Christopher M. Watts   Title: Vice
President      BUYER:     STRATEGIC AMERICAN OIL CORPORATION       By: /s/
Jeremy G. Driver   Signatory: Jeremy G. Driver   Title: President


--------------------------------------------------------------------------------

EXHIBIT “A”

OIL AND GAS PROPERTIES and LEASES/FIELDS/INTEREST

[exhibit10-1x65x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x66x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x67x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x68x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x69x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x70x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x71x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x72x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x73x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x74x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x75x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x76x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x77x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x78x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x79x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x80x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x81x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x82x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x83x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x84x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x85x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x86x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x87x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x88x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x89x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x90x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x91x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x92x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x93x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x94x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x95x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x96x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x97x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x99x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x100x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x101x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x102x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x103x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x104x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x105x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x106x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x107x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x108x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x109x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x110x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x111x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x112x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x113x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x114x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x115x1.jpg]


--------------------------------------------------------------------------------

EXHIBIT “B”

OIL AND GAS PROPERTIES AND WELLS



Well Name Working
Interest -
SPE Net Revenue
Interest -
SPE STATE TRACT 343 #18 Total 25.00% 17.34% STATE TRACT 343 #9 Total 25.00%
18.05% RFR Tract 247 #21 Total 25.00% 19.85% RFR Tract 246 #120 Total 25.00%
20.60% RFR ST. 225 #139 Total 25.00% 21.13% RFR Tract 247 #188 Total 25.00%
20.60% RFR ST. 247 #198 Total 25.00% 20.60% RFR Tract 224 # 185 Total 25.00%
21.13% RFR Tract 224 # 141-U Total 25.00% 21.13% RFR ST. 246 #183 Total 25.00%
20.60% FISHERS REEF ST TR 2-3A Total 25.00% 18.18% Fishers Reef ST 2-3A -Tract 1
Total 25.00% 18.18% FR Unit 539 Tract 1-4C Total 25.00% 19.33% FR Unit 539 Unit
9-12A Total 25.00% 19.33% FR Unit 539 Tract 1-4A Total 25.00% 20.38% FR Unit 539
Tract 1-4B Total 25.00% 20.38% FR Unit #539 Tract 45 Total 25.00% 20.38% FR Unit
539 Tract 46 Total 25.00% 19.85% FR Unit 539 Tract 5-8A Total 25.00% 20.38% FR
Unit 539 Tract 5-8B Total 25.00% 20.38% FR Unit 539 Tract 9-12B Total 25.00%
20.38% TB State Unit 1 (536) TR 1 Total 25.00% 20.38% TB State Unit 1 (536) TR 2
Total 25.00% 20.38% TB State Unit 1 (536) TR 3 Total 25.00% 20.38% TB State Unit
1 (536) TR 4 Total 25.00% 20.38% TB State Unit 1 (536) TR 5 Total 25.00% 19.33%
TB State Unit 1 (536) TR 6 Total 25.00% 20.38% TB State Unit 1 (536) TR 7 Total
25.00% 20.38% TB State Unit 1 (536) TR 8 Total 25.00% 20.38% TB State Unit 1
(536) TR 9 Total 25.00% 20.38% TB State Unit 1 (536) TR 10 Total 25.00% 20.38%
TB State Unit 1 (536) TR 11 Total 25.00% 19.33% TB State Unit 1 (536) TR 12
Total 25.00% 20.38% TB State Unit 1 (536) TR 13 Total 25.00% 20.38% TB State
Unit 1 (536) TR 14 Total 25.00% 19.33% TB State Unit 1 (536) TR 15 Total 25.00%
20.38% TB State Unit 1 (536) TR 16 Total 25.00% 20.38% TB State Unit 1 (536) TR
17 Total 25.00% 20.38% TB State Unit 1 (536) TR 18 Total 25.00% 20.38% TB State
Unit 1 (536) TR 19 Total 25.00% 19.33% ST 236/237 Unit (Sojourner) Total 17.50%
12.48%


--------------------------------------------------------------------------------




Well Name Working
Interest -
SPE Net Revenue
Interest -
SPE State Tract 5-8 A #1 - TRACT 1 Total 21.88% 18.01% State Tract 5-8 A #1 -
TRACT 2 Total 21.88% 18.01% State Tract 5-8 A #1 - TRACT 3 Total 21.88% 15.86%
State Tract 5-8 A #1 - TRACT 4 Total 21.88% 15.86% State Tract 5-8 A #1 - TRACT
5 Total 21.88% 15.86% Fishers Reef ST TR 6-7 A #1 Total 18.75% 13.50% ST 199 #1
(Davis Petroleum Operated) 1.67% 1.25% ST 65 #2R (Davis Petroleum Operated)
12.50% 0.00% ST 75#2 (Davis Petroleum Operated) 12.50% 0.00% ST 132 #1 (Davis
Petroleum Operated) 1.25% 0.91% Beach City/ST 69# 1 25.00% N/A Dickinson / Joe
Piazza 25.00% N/A Greens Lake / Creston King 25.00% N/A Seabrook E. 25.00%
varies


--------------------------------------------------------------------------------

EXHIBIT “C”

TANGIBLE PERSONAL PROPERTY

There is no tangible personal property.


--------------------------------------------------------------------------------



EXHIBIT “D”

FINANCIAL STATEMENTS

[exhibit10-1x119x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x120x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x121x1.jpg]


--------------------------------------------------------------------------------

SCHEDULE 3.6

LEGAL PROCEEDINGS

There are no legal proceedings.

--------------------------------------------------------------------------------

SCHEDULE 3.15

MATERIAL CONTRACTS

There are no material contracts.

--------------------------------------------------------------------------------

SCHEDULE 3.17(a)

OWNED REAL PROPERTY

There is no owned real property.

--------------------------------------------------------------------------------

SCHEDULE 3.17(b)

LEASED REAL PROPERTY

There is no leased real property.


--------------------------------------------------------------------------------



SCHEDULE 3.20

BONDS, LETTERS OF CREDIT, GUARANTIES AND
OTHER SIMILAR INSTRUMENTS

There are no such instruments.

--------------------------------------------------------------------------------

SCHEDULE 3.21

ADDITIONAL ASSETS

1,000,000 shares of Hyperdynamics Corporation (NYSE: HDY) common stock.


--------------------------------------------------------------------------------



SCHEDULE 3.22

BANK ACCOUNTS

JPMorgan Chase Bank, N.A. Account No. 974205197

--------------------------------------------------------------------------------

SCHEDULE 3.24

AUTHORITIES FOR EXPENDITURES (“AFE’s”)

[exhibit10-1x129x1.jpg]


--------------------------------------------------------------------------------

GALVESTON BAY ENERGY, LLC
AUTHORITY FOR EXPENDITURE

[exhibit10-1x130x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x131x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x132x1.jpg]


--------------------------------------------------------------------------------

SCHEDULE 4.7

EXCEPTIONS TO SECTION 4.7

There are no such exceptions.

--------------------------------------------------------------------------------

SCHEDULE 4.8

EXCEPTIONS TO SECTION 4.8

There are no such exceptions.

--------------------------------------------------------------------------------

SCHEDULE 4.11

EXCEPTIONS TO SECTION 4.11

There are no such exceptions.


--------------------------------------------------------------------------------



SCHEDULE 4.12

EXCEPTIONS TO SECTION 4.12

There are no such exceptions.

--------------------------------------------------------------------------------

SCHEDULE 4.17

EXCEPTIONS TO SECTION 4.17

There are no such exceptions.

--------------------------------------------------------------------------------

SCHEDULE 6.1(a)(iii)

LIST OF TITLE DEFECTS

There are no such Title Defects.

--------------------------------------------------------------------------------

SCHEDULE 7.1

ENVIRONMENTAL EXCEPTIONS

There are no such exceptions.

--------------------------------------------------------------------------------